Exhibit 10.3

 

EXECUTION COPY

 

AMENDED AND RESTATED MANAGEMENT STOCKHOLDER’S AGREEMENT

 

This Amended and Restated Management Stockholder’s Agreement (this “Agreement”)
is entered into as of September 24, 2004 between Rockwood Holdings, Inc., a
Delaware corporation (the “Company”), and the undersigned person (the
“Management Stockholder”) (the Company and the Management Stockholder being
hereinafter collectively referred to as the “Parties”).  All capitalized terms
not immediately defined are hereinafter defined in Section 25 hereof.

 

WHEREAS, this Agreement is one of several other agreements (“Other Management
Stockholders’ Agreements”) which have been, or which in the future will be,
entered into between the Company and other individuals who are or will be key
employees of the Company or one of its subsidiaries (collectively, the “Other
Management Stockholders”); and

 

WHEREAS, the Management Stockholder previously entered into a Management
Stockholder’s Agreement, dated as of November 1, 2001, between the Company and
the Management Stockholder (the “Existing Management Stockholder’s Agreement”)
pursuant to which he contributed $500,000 to the Company in cash in exchange for
1,000 shares (the “Existing Purchased Stock”) of common stock, par value $0.01
per share, of the Company (such common stock, together with any securities
issued in respect thereof or in substitution therefor, in connection with any
stock split, dividend or combination, or any reclassification, reorganization,
merger, consolidation, exchange or other similar reorganization, the “Common
Stock”);

 

WHEREAS, the Management Stockholder previously received an option to acquire
12,000 shares of Common Stock (the “Existing Option”) subject to the terms and
conditions of the Existing Management Stockholder’s Agreement, the 2000 Stock
Purchase and Option Plan of the Company and its Subsidiaries (the “Old Option
Plan”) and Stock Option Agreement dated as of November 1, 2001, entered into by
and between the Company and the Management Stockholder (the “Existing Stock
Option Agreement”), which Existing Option vests over time as to 100% of the
shares of Common Stock subject to the Existing Option;

 

WHEREAS, the Management Stockholder previously received a grant of 2,000
restricted stock units, under which the Management Stockholder is entitled to
receive one share of Common Stock (such Common Stock, the “Existing Restricted
Stock”) for each restricted stock unit (a “Restricted Stock Unit”), subject to
and pursuant to the terms of the Old Option Plan and the Restricted Stock Unit
Award Agreement dated as of November 1, 2001, entered into by and between the
Company and the Management Stockholder (the “Restricted Stock Unit Award
Agreement”);

 

WHEREAS, the Management Stockholder has been selected by the Company to be
permitted to contribute to the Company additional cash in exchange for
additional shares of Common Stock;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Management Stockholder has been selected by the Company, as of the
date hereof, to receive an additional time/performance option to purchase shares
of Common Stock (the “New Time/Performance Option”) and an additional time
option to purchase shares of Common Stock (the “New Time Option” and together
with the New Time/Performance Option, the “New Options” and collectively with
the Existing Option, the “Options”) pursuant to the terms set forth below and
the terms of the Amended and Restated 2003 Stock Purchase and Option Plan of the
Company and its Subsidiaries (the “Option Plan”) and the New Stock Option
Agreements (as such term is defined below);

 

WHEREAS, the Management Stockholder and the Company desire to enter into this
Agreement to amend and restate the Existing Management Stockholder’s Agreement
and to set forth the terms and conditions of the Management Stockholder’s rights
with respect to the Existing Purchased Stock, the Existing Option, the Existing
Restricted Stock, the Purchased Stock (as such term is defined below) and the
New Options.

 

NOW THEREFORE, to implement the foregoing and in consideration of the grant of
New Options and of the mutual agreements contained herein, the Parties agree as
follows:

 


1.     PURCHASED SHARES; ISSUANCE OF OPTIONS.


 


(A)   THE MANAGEMENT STOCKHOLDER SHALL, SUBJECT TO THE TERMS AND CONDITIONS
HEREINAFTER SET FORTH, ON OR ABOUT SEPTEMBER 24, 2004 (THE “INVESTMENT DATE”),
BE GRANTED THE OPPORTUNITY TO PURCHASE, AND THE MANAGEMENT STOCKHOLDER SHALL
CONTRIBUTE $1,500,000 TO THE COMPANY IN CASH IN EXCHANGE FOR 3,000 SHARES OF
COMMON STOCK, AT A PER SHARE PURCHASE PRICE OF $500.00, WHICH PRICE IS EQUAL TO
THE PER SHARE PURCHASE PRICE PAID FOR SHARES OF COMMON STOCK BY THE KKR
MILLENNIUM FUND, L.P., KKR PARTNERS III, L.P. AND KKR EUROPEAN FUND, LIMITED
PARTNERSHIP (TOGETHER WITH KKR 1996 FUND L.P. AND KKR PARTNERS II, L.P., THE
“KKR FUND”) AND DLJ MERCHANT BANKING PARTNERS III, L.P., DLJ OFFSHORE PARTNERS
III-1, C.V., DLJ OFFSHORE PARTNERS III-2, C.V., DLJ OFFSHORE PARTNERS III, C.V.,
DLJ MB PARTNERS III GMBH & CO. KG, MILLENNIUM PARTNERS II, L.P. AND MBP III PLAN
INVESTORS, L.P. (TOGETHER, THE “DLJ FUND”) IN CONNECTION WITH THE ACQUISITION BY
CERTAIN SUBSIDIARIES OF THE COMPANY OF FOUR BUSINESSES OF DYNAMIT NOBEL PURSUANT
TO A SALE AND PURCHASE AGREEMENT BY AND AMONG MG TECHNOLOGIES AG, MG NORTH
AMERICA HOLDINGS INC. AND CERTAIN SUBSIDIARIES OF THE COMPANY DATED AS OF APRIL
19, 2004 (THE “PURCHASE AGREEMENT”) (ALL SUCH SHARES ACQUIRED BY THE MANAGEMENT
STOCKHOLDER, THE “PURCHASED STOCK”).


 


(B)   SUBJECT TO THE TERMS AND CONDITIONS HEREINAFTER SET FORTH AND AS SET FORTH
IN THE OPTION PLAN, (A) UPON RECEIPT BY THE COMPANY OF THE MANAGEMENT
STOCKHOLDER’S CONTRIBUTION SET FORTH IN SECTION 1(A) AND AS OF THE INVESTMENT
DATE, THE COMPANY SHALL ISSUE TO THE MANAGEMENT STOCKHOLDER THE NEW
TIME/PERFORMANCE OPTION TO ACQUIRE SUCH NUMBER OF SHARES OF COMMON STOCK AS IS
EQUAL TO FIVE TIMES THE NUMBER OF PURCHASED STOCK (15,000 SHARES OF COMMON
STOCK), AT AN EXERCISE PRICE OF $500.00 PER SHARE, AND THE PARTIES SHALL EXECUTE
A TIME/PERFORMANCE STOCK OPTION AGREEMENT DATED AS OF THE INVESTMENT DATE (THE
“TIME/PERFORMANCE STOCK OPTION AGREEMENT”), AND DELIVER TO EACH OTHER COPIES
THEREOF, CONCURRENTLY WITH THE ISSUANCE OF THE NEW TIME/PERFORMANCE OPTION.  THE
NEW TIME/PERFORMANCE OPTION SHALL VEST OVER TIME AS TO 40% OF THE SHARES OF
COMMON STOCK SUBJECT

 

2

--------------------------------------------------------------------------------


 


TO THE NEW TIME/PERFORMANCE OPTION AND SHALL VEST, AS TO THE REMAINING 60%, OVER
TIME AND IN THE EVENT AND TO THE EXTENT CERTAIN PERFORMANCE TARGETS ARE
ACHIEVED, IN EACH CASE, PURSUANT TO THE TERMS SET FORTH IN THE TIME/PERFORMANCE
STOCK OPTION AGREEMENT AND IN ACCORDANCE WITH THE OPTION PLAN AND (B) AS OF THE
INVESTMENT DATE, THE COMPANY SHALL ISSUE TO THE MANAGEMENT STOCKHOLDER THE NEW
TIME OPTION TO ACQUIRE 250 SHARES OF COMMON STOCK, AT AN EXERCISE PRICE OF
$500.00 PER SHARE, AND THE PARTIES SHALL EXECUTE A TIME STOCK OPTION AGREEMENT
DATED AS OF THE INVESTMENT DATE (THE “TIME STOCK OPTION AGREEMENT” AND TOGETHER
WITH THE TIME/PERFORMANCE STOCK OPTION AGREEMENT, THE “NEW STOCK OPTION
AGREEMENTS”), AND DELIVER TO EACH OTHER COPIES THEREOF, CONCURRENTLY WITH THE
ISSUANCE OF THE NEW TIME OPTION.  THE NEW TIME OPTION SHALL VEST OVER TIME AS TO
100% OF THE SHARES OF COMMON STOCK SUBJECT TO THE NEW TIME OPTION PURSUANT TO
THE TERMS SET FORTH IN THE TIME STOCK OPTION AGREEMENT AND IN ACCORDANCE WITH
THE OPTION PLAN.


 


(C)   THE COMPANY SHALL HAVE NO OBLIGATION TO SELL ANY PURCHASED STOCK TO ANY
PERSON WHO (I) IS A RESIDENT OR CITIZEN OF A STATE OR OTHER JURISDICTION IN
WHICH THE SALE OF THE COMMON STOCK TO HIM OR HER WOULD CONSTITUTE A VIOLATION OF
THE SECURITIES OR “BLUE SKY” LAWS OF SUCH JURISDICTION OR (II) IS NOT AN
EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES ON THE DATE HEREOF.


 


2.     MANAGEMENT STOCKHOLDER’S REPRESENTATIONS, WARRANTIES AND AGREEMENTS.


 


(A)   THE MANAGEMENT STOCKHOLDER AGREES AND ACKNOWLEDGES THAT HE WILL NOT,
DIRECTLY OR INDIRECTLY, OFFER, TRANSFER, SELL, ASSIGN, PLEDGE, HYPOTHECATE OR
OTHERWISE DISPOSE OF (ANY SUCH ACT BEING REFERRED TO HEREIN AS A “TRANSFER”) ANY
SHARES OF THE EXISTING PURCHASED STOCK, THE PURCHASED STOCK AND THE EXISTING
RESTRICTED STOCK, AND, AT THE TIME OF EXERCISE, ANY SHARES OF THE COMMON STOCK
ISSUED UPON EXERCISE OF THE EXISTING OPTION (THE “EXISTING OPTION STOCK” AND,
TOGETHER WITH THE EXISTING PURCHASED STOCK AND THE EXISTING RESTRICTED STOCK,
THE “EXISTING STOCK”), THE NEW TIME OPTION (THE “NEW TIME OPTION STOCK”) OR THE
NEW TIME/PERFORMANCE OPTION (THE “NEW TIME/PERFORMANCE OPTION STOCK”), EXCEPT AS
OTHERWISE PROVIDED FOR HEREIN.  THE MANAGEMENT STOCKHOLDER ALSO AGREES AND
ACKNOWLEDGES THAT HE WILL NOT TRANSFER ANY SHARES OF THE STOCK UNLESS:


 


(I)    THE TRANSFER IS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS IN EFFECT
THEREUNDER (THE “ACT”), AND IN COMPLIANCE WITH APPLICABLE PROVISIONS OF STATE
SECURITIES LAWS; OR


 


(II)   (A) COUNSEL FOR THE MANAGEMENT STOCKHOLDER (WHICH COUNSEL SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY) SHALL HAVE FURNISHED THE COMPANY WITH AN
OPINION, SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY, THAT NO SUCH
REGISTRATION IS REQUIRED BECAUSE OF THE AVAILABILITY OF AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND (B) IF THE MANAGEMENT STOCKHOLDER IS A CITIZEN OR
RESIDENT OF ANY COUNTRY OTHER THAN THE UNITED STATES, OR THE MANAGEMENT
STOCKHOLDER DESIRES TO EFFECT ANY TRANSFER IN ANY SUCH COUNTRY, COUNSEL FOR THE
MANAGEMENT STOCKHOLDER (WHICH COUNSEL SHALL BE REASONABLY SATISFACTORY TO THE
COMPANY) SHALL HAVE FURNISHED THE COMPANY WITH AN OPINION OR OTHER ADVICE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY TO THE EFFECT THAT
SUCH TRANSFER WILL COMPLY WITH THE SECURITIES LAWS OF SUCH JURISDICTION.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Company acknowledges and agrees that any of
the following transfers are deemed to be in compliance with this Agreement and
no opinion of counsel is required in connection therewith: (x) a transfer made
pursuant to clauses (c) and (d) of Section 3 or Sections 4, 5 or 6 hereof, (y) a
transfer upon the death or Permanent Disability of the Management Stockholder to
the Management Stockholder’s Estate in accordance with the terms of this
Agreement; and (z) a transfer of the Existing Stock made after the Initial
Investment Date, a transfer of the New Time Option Stock after January 1, 2003
and a transfer of the New Stock made after the Investment Date, in compliance
with the federal securities laws to a Management Stockholder’s Trust; provided
that, in the case of (y) and (z), such transfer is made expressly subject to
this Agreement and that the transferee agrees in writing to be bound by the
terms and conditions hereof.

 


(B)           THE CERTIFICATE (OR CERTIFICATES) REPRESENTING THE STOCK SHALL
BEAR THE FOLLOWING LEGEND:


 

“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES WITH THE
PROVISIONS OF THE AMENDED AND RESTATED MANAGEMENT STOCKHOLDER’S AGREEMENT DATED
AS OF SEPTEMBER 24, 2004 BETWEEN ROCKWOOD HOLDINGS, INC. (THE “COMPANY”) AND THE
MANAGEMENT STOCKHOLDER NAMED ON THE FACE HEREOF (A COPY OF WHICH IS ON FILE WITH
THE SECRETARY OF THE COMPANY).

 


(C)            THE MANAGEMENT STOCKHOLDER ACKNOWLEDGES THAT HE HAS BEEN ADVISED
THAT (I) A RESTRICTIVE LEGEND IN THE FORM SET FORTH IN SECTION 2(B) HEREOF SHALL
BE PLACED ON THE CERTIFICATES REPRESENTING THE STOCK AND (II) A NOTATION SHALL
BE MADE IN THE APPROPRIATE RECORDS OF THE COMPANY INDICATING THAT THE STOCK IS
SUBJECT TO RESTRICTIONS ON TRANSFER AND APPROPRIATE STOP TRANSFER RESTRICTIONS
WILL BE ISSUED TO THE COMPANY’S TRANSFER AGENT WITH RESPECT TO THE STOCK.  THE
MANAGEMENT STOCKHOLDER ALSO ACKNOWLEDGES THAT (1) THE MANAGEMENT STOCKHOLDER
MUST BEAR THE ECONOMIC RISK OF THE INVESTMENT IN THE STOCK UNTIL THE STOCK IS
SUBSEQUENTLY REGISTERED UNDER THE ACT OR UNLESS AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE, (2) WHEN AND IF SHARES OF THE STOCK MAY BE DISPOSED
OF WITHOUT REGISTRATION IN RELIANCE ON RULE 144 UNDER THE ACT, SUCH DISPOSITION
CAN BE MADE ONLY IN LIMITED AMOUNTS IN ACCORDANCE WITH THE TERMS AND CONDITIONS
OF SUCH RULE (IF THE MANAGEMENT STOCKHOLDER IS A RULE 405 AFFILIATE) AND (3) IF
THE RULE 144 EXEMPTION IS NOT AVAILABLE, PUBLIC RESALE WITHOUT REGISTRATION WILL
REQUIRE COMPLIANCE WITH SOME OTHER EXEMPTION UNDER THE ACT.


 


(D)           IF ANY SHARES OF THE STOCK ARE TO BE DISPOSED OF IN ACCORDANCE
WITH RULE 144 UNDER THE ACT OR OTHERWISE, THE MANAGEMENT STOCKHOLDER SHALL
PROMPTLY NOTIFY THE COMPANY OF SUCH INTENDED DISPOSITION AND SHALL DELIVER TO
THE COMPANY AT OR PRIOR TO THE TIME OF SUCH DISPOSITION SUCH DOCUMENTATION AS
THE COMPANY MAY REASONABLY REQUEST IN CONNECTION WITH SUCH SALE AND, IN THE CASE
OF A DISPOSITION PURSUANT TO RULE 144, SHALL DELIVER TO THE COMPANY AN EXECUTED
COPY OF ANY NOTICE ON FORM 144 REQUIRED TO BE FILED WITH THE SEC.

 

4

--------------------------------------------------------------------------------


 


(E)            THE MANAGEMENT STOCKHOLDER AGREES THAT, IF ANY SHARES OF THE
STOCK ARE OFFERED TO THE PUBLIC PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT (OTHER THAN REGISTRATION OF SECURITIES ISSUED UNDER AN EMPLOYEE
PLAN), THE MANAGEMENT STOCKHOLDER WILL NOT EFFECT ANY PUBLIC SALE OR
DISTRIBUTION OF ANY SHARES OF THE STOCK NOT COVERED BY SUCH REGISTRATION
STATEMENT FROM THE TIME OF THE RECEIPT OF A NOTICE FROM THE COMPANY THAT THE
COMPANY HAS FILED OR IMMINENTLY INTENDS TO FILE SUCH REGISTRATION STATEMENT TO,
OR WITHIN 180 CALENDAR DAYS AFTER, THE EFFECTIVE DATE OF SUCH REGISTRATION
STATEMENT, UNLESS OTHERWISE AGREED TO IN WRITING BY THE COMPANY.


 


(F)            THE MANAGEMENT STOCKHOLDER REPRESENTS AND WARRANTS THAT (I) HE
HAS RECEIVED AND REVIEWED THE AVAILABLE INFORMATION RELATING TO THE STOCK AND
(II) HE HAS BEEN GIVEN THE OPPORTUNITY TO OBTAIN ANY ADDITIONAL INFORMATION OR
DOCUMENTS AND TO ASK QUESTIONS AND RECEIVE ANSWERS ABOUT SUCH INFORMATION, THE
COMPANY AND THE BUSINESS AND PROSPECTS OF THE COMPANY WHICH HE DEEMS NECESSARY
TO EVALUATE THE MERITS AND RISKS RELATED TO HIS INVESTMENT IN THE STOCK AND TO
VERIFY THE INFORMATION CONTAINED IN THE INFORMATION RECEIVED AS INDICATED IN
THIS SECTION 2(F), AND HE HAS RELIED SOLELY ON SUCH INFORMATION.


 


(G)           THE MANAGEMENT STOCKHOLDER FURTHER REPRESENTS AND WARRANTS THAT
(I) HIS FINANCIAL CONDITION IS SUCH THAT HE CAN AFFORD TO BEAR THE ECONOMIC RISK
OF HOLDING THE STOCK FOR AN INDEFINITE PERIOD OF TIME AND HAS ADEQUATE MEANS FOR
PROVIDING FOR HIS CURRENT NEEDS AND PERSONAL CONTINGENCIES, (II) HE CAN AFFORD
TO SUFFER A COMPLETE LOSS OF HIS OR HER INVESTMENT IN THE STOCK, (III) HE
UNDERSTANDS AND HAS TAKEN COGNIZANCE OF ALL RISK FACTORS RELATED TO THE PURCHASE
OF THE STOCK AND (IV) HIS KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS
MATTERS ARE SUCH THAT HE IS CAPABLE OF EVALUATING THE MERITS AND RISKS OF HIS
PURCHASE OF THE STOCK AS CONTEMPLATED BY THIS AGREEMENT.


 


3.     TRANSFERABILITY OF STOCK.  THE MANAGEMENT STOCKHOLDER AGREES THAT HE WILL
NOT TRANSFER (I) ANY SHARES OF THE EXISTING STOCK AT ANY TIME COMMENCING ON THE
INITIAL INVESTMENT DATE AND PRIOR TO THE FIFTH ANNIVERSARY OF THE INITIAL
INVESTMENT DATE, (II) ANY SHARES OF THE NEW TIME OPTION STOCK AT ANY TIME
COMMENCING ON JANUARY 1, 2003 AND PRIOR TO JANUARY 1, 2008 AND (III) ANY SHARES
OF THE NEW STOCK AT ANY TIME COMMENCING ON THE INVESTMENT DATE AND PRIOR TO THE
FIFTH ANNIVERSARY OF THE INVESTMENT DATE; PROVIDED, HOWEVER, THAT, SUBJECT TO
COMPLIANCE WITH SECTION 2(A), THE MANAGEMENT STOCKHOLDER MAY TRANSFER SHARES OF
THE STOCK DURING SUCH APPLICABLE TIME PURSUANT TO ONE OF THE FOLLOWING
EXCEPTIONS: (A) TRANSFERS PERMITTED BY CLAUSES (Y) AND (Z) OF SECTION 2(A); (B)
TRANSFERS MADE PURSUANT TO SECTIONS 5 OR 6; (C) A SALE OF SHARES OF COMMON STOCK
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT FILED BY THE
COMPANY (EXCLUDING ANY REGISTRATION ON FORM S-8, S-4 OR ANY SUCCESSOR OR SIMILAR
FORMS) PURSUANT TO SECTION 10 OF THIS AGREEMENT OR (D) TRANSFERS PERMITTED
PURSUANT TO THE AMENDED AND RESTATED SALE PARTICIPATION AGREEMENT ENTERED INTO
BY AND BETWEEN THE MANAGEMENT STOCKHOLDER AND THE KKR FUND AS OF SEPTEMBER 24,
2004.  NO TRANSFER OF ANY SUCH SHARES IN VIOLATION HEREOF SHALL BE MADE OR
RECORDED ON THE BOOKS OF THE COMPANY AND ANY SUCH TRANSFER SHALL BE VOID AB
INITIO AND OF NO EFFECT.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, THIS SECTION 3 SHALL TERMINATE AND BE OF NO FURTHER FORCE OR EFFECT
UPON THE OCCURRENCE OF A CHANGE OF CONTROL.


 


4.     RIGHT OF FIRST REFUSAL.  IF, AT ANY TIME AFTER (I) THE FIFTH ANNIVERSARY
OF THE INITIAL INVESTMENT DATE WITH RESPECT TO THE EXISTING STOCK, (II) JANUARY
1, 2008 WITH RESPECT TO THE

 

5

--------------------------------------------------------------------------------


 


NEW TIME OPTION STOCK OR (III) THE FIFTH ANNIVERSARY OF THE INVESTMENT DATE WITH
RESPECT TO THE NEW STOCK, AND, IN EACH OF CLAUSES (I), (II) AND (III), PRIOR TO
THE DATE OF CONSUMMATION OF A PUBLIC OFFERING, THE MANAGEMENT STOCKHOLDER
RECEIVES A BONA FIDE OFFER TO PURCHASE ANY OR ALL OF HIS STOCK (THE “THIRD PARTY
OFFER”) FROM A THIRD PARTY (THE “OFFEROR”), WHICH THE MANAGEMENT STOCKHOLDER
WISHES TO ACCEPT, THE MANAGEMENT STOCKHOLDER SHALL CAUSE THE THIRD PARTY OFFER
TO BE REDUCED TO WRITING AND SHALL NOTIFY THE COMPANY IN WRITING OF HIS WISH TO
ACCEPT THE THIRD PARTY OFFER.  THE MANAGEMENT STOCKHOLDER’S NOTICE TO THE
COMPANY SHALL CONTAIN AN IRREVOCABLE OFFER TO SELL SUCH STOCK TO THE COMPANY (IN
THE MANNER SET FORTH BELOW) AT A PURCHASE PRICE EQUAL TO THE PRICE CONTAINED IN,
AND ON THE SAME TERMS AND CONDITIONS OF, THE THIRD PARTY OFFER, AND SHALL BE
ACCOMPANIED BY A COPY OF THE THIRD PARTY OFFER (WHICH SHALL IDENTIFY THE
OFFEROR).  AT ANY TIME WITHIN 15 CALENDAR DAYS AFTER THE DATE OF THE RECEIPT BY
THE COMPANY OF THE MANAGEMENT STOCKHOLDER’S NOTICE, THE COMPANY SHALL HAVE THE
RIGHT AND OPTION TO PURCHASE, OR TO ARRANGE FOR A THIRD PARTY TO PURCHASE, ALL
OF THE SHARES OF STOCK COVERED BY THE OFFER, PURSUANT TO SECTION 4(A).


 


(A)   THE COMPANY SHALL HAVE THE RIGHT AND OPTION TO PURCHASE, OR TO ARRANGE FOR
A THIRD PARTY TO PURCHASE, ALL OF THE SHARES OF STOCK COVERED BY THE THIRD PARTY
OFFER AT THE SAME PRICE AND ON SUBSTANTIALLY THE SAME TERMS AND CONDITIONS AS
THE THIRD PARTY OFFER (OR, IF THE THIRD PARTY OFFER INCLUDES ANY CONSIDERATION
OTHER THAN CASH, THEN AT THE SOLE OPTION OF THE COMPANY, AT THE EQUIVALENT ALL
CASH PRICE, DETERMINED IN GOOD FAITH BY THE COMPANY’S BOARD OF DIRECTORS), BY
DELIVERING A CERTIFIED BANK CHECK OR CHECKS IN THE APPROPRIATE AMOUNT (OR BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IF THE MANAGEMENT STOCKHOLDER
ENTITIES PROVIDE TO THE COMPANY WIRE TRANSFER INSTRUCTIONS) (AND ANY SUCH
NON-CASH CONSIDERATION TO BE PAID) TO THE MANAGEMENT STOCKHOLDER AT THE
PRINCIPAL OFFICE OF THE COMPANY AGAINST DELIVERY OF CERTIFICATES OR OTHER
INSTRUMENTS REPRESENTING THE SHARES OF STOCK SO PURCHASED, APPROPRIATELY
ENDORSED BY THE MANAGEMENT STOCKHOLDER.  IF AT THE END OF THE 15 CALENDAR-DAY
PERIOD, THE COMPANY HAS NOT TENDERED THE PURCHASE PRICE FOR SUCH SHARES IN THE
MANNER SET FORTH ABOVE, THE MANAGEMENT STOCKHOLDER MAY, DURING THE SUCCEEDING 90
CALENDAR-DAY PERIOD, SELL NOT LESS THAN ALL OF THE SHARES OF STOCK COVERED BY
THE THIRD PARTY OFFER, TO THE OFFEROR ON TERMS NO LESS FAVORABLE TO THE
MANAGEMENT STOCKHOLDER THAN THOSE CONTAINED IN THE THIRD PARTY OFFER.  PROMPTLY
AFTER SUCH SALE, THE MANAGEMENT STOCKHOLDER SHALL NOTIFY THE COMPANY OF THE
CONSUMMATION THEREOF AND SHALL FURNISH SUCH EVIDENCE OF THE COMPLETION AND TIME
OF COMPLETION OF SUCH SALE AND OF THE TERMS THEREOF AS MAY REASONABLY BE
REQUESTED BY THE COMPANY.  IF, AT THE END OF 90 CALENDAR DAYS FOLLOWING THE
EXPIRATION OF THE 30 CALENDAR-DAY PERIOD DURING WHICH THE COMPANY IS ENTITLED
HEREUNDER TO PURCHASE THE STOCK, THE MANAGEMENT STOCKHOLDER HAS NOT COMPLETED
THE SALE OF SUCH SHARES OF THE STOCK AS AFORESAID, ALL OF THE RESTRICTIONS ON
SALE, TRANSFER OR ASSIGNMENT CONTAINED IN THIS AGREEMENT SHALL AGAIN BE IN
EFFECT WITH RESPECT TO SUCH SHARES OF HIS STOCK.


 


(B)   NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THIS SECTION 4
SHALL TERMINATE AND BE OF NO FURTHER FORCE OR EFFECT UPON THE OCCURRENCE OF A
CHANGE OF CONTROL.


 


5.     THE MANAGEMENT STOCKHOLDER’S RIGHT TO RESELL STOCK AND OPTIONS TO THE
COMPANY UPON DEATH OR DISABILITY.


 


(A)   EXCEPT AS OTHERWISE PROVIDED HEREIN, IF, PRIOR TO (I) THE FIFTH
ANNIVERSARY OF THE INITIAL INVESTMENT DATE WITH RESPECT TO THE EXISTING STOCK OR
THE EXISTING OPTION, (II) JANUARY 1, 2008 WITH RESPECT TO THE NEW TIME OPTION
STOCK OR THE NEW TIME OPTION OR (III) THE FIFTH

 

6

--------------------------------------------------------------------------------


 


ANNIVERSARY OF THE INVESTMENT DATE WITH RESPECT TO THE NEW STOCK OR THE NEW
TIME/PERFORMANCE OPTION, THE MANAGEMENT STOCKHOLDER’S EMPLOYMENT IS TERMINATED
AS A RESULT OF THE DEATH OR PERMANENT DISABILITY OF THE MANAGEMENT STOCKHOLDER,
THEN THE APPLICABLE MANAGEMENT STOCKHOLDER ENTITIES SHALL, FOR 60 CALENDAR DAYS
(THE “PUT PERIOD”) FOLLOWING 181 CALENDAR DAYS AFTER THE DATE OF DEATH OR
PERMANENT DISABILITY, HAVE THE RIGHT TO:


 

(A) WITH RESPECT TO THE STOCK THEN SUBJECT TO THIS SECTION 5(A), SELL TO THE
COMPANY, AND THE COMPANY SHALL BE REQUIRED TO PURCHASE, ON ONE OCCASION, ALL OR
ANY PORTION OF THE SHARES OF SUCH STOCK THEN HELD BY THE MANAGEMENT STOCKHOLDER
ENTITIES, AT A PER SHARE PRICE EQUAL TO THE FAIR MARKET VALUE PER SHARE; AND

 

(B) WITH RESPECT TO ANY OUTSTANDING OPTIONS THEN SUBJECT TO THIS SECTION 5(A),
SELL TO THE COMPANY, AND THE COMPANY SHALL BE REQUIRED TO PURCHASE, ALL OR ANY
PORTION OF SUCH OPTIONS HELD BY THE APPLICABLE MANAGEMENT STOCKHOLDER ENTITIES
THAT ARE THEN EXERCISABLE FOR AN AMOUNT EQUAL TO THE PRODUCT OF (X) THE EXCESS,
IF ANY, OF THE FAIR MARKET VALUE PER SHARE OVER THE OPTION EXERCISE PRICE AND
(Y) THE NUMBER OF EXERCISABLE OPTION SHARES.  UPON PAYMENT OF THE FOREGOING
OPTION EXCESS PRICE, SUCH OPTIONS SHALL BE TERMINATED PURSUANT TO THE TERMS OF
SECTION 3.2(E) OF THE APPLICABLE STOCK OPTION AGREEMENT.

 


(B)   TO EXERCISE HIS OR ITS RIGHTS PURSUANT TO SECTION 5(A), THE APPLICABLE
MANAGEMENT STOCKHOLDER ENTITIES MUST SEND A WRITTEN NOTICE TO THE COMPANY, AT
ANY TIME DURING THE PUT PERIOD, OF HIS OR ITS INTENTION TO RESELL SHARES OF
STOCK AND OPTIONS IN EXCHANGE FOR THE PAYMENT REFERRED IN SECTION 5(A) AND SHALL
INDICATE THE NUMBER OF SHARES OF STOCK TO BE RESOLD AND THE NUMBER OF OPTIONS TO
BE RESOLD (THE “PUT NOTICE”).  THE COMPLETION OF THE PURCHASE SHALL TAKE PLACE
AT THE PRINCIPAL OFFICE OF THE COMPANY ON THE TENTH BUSINESS DAY AFTER THE
GIVING OF THE PUT NOTICE.  THE APPLICABLE REPURCHASE PRICE AND ANY PAYMENT WITH
RESPECT TO THE OPTIONS AS DESCRIBED ABOVE SHALL BE PAID BY DELIVERY TO THE
APPLICABLE MANAGEMENT STOCKHOLDER ENTITIES, OF A CERTIFIED BANK CHECK OR CHECKS
IN THE APPROPRIATE AMOUNT PAYABLE TO THE ORDER OF EACH OF THE APPLICABLE
MANAGEMENT STOCKHOLDER ENTITIES (OR BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS, IF THE APPLICABLE MANAGEMENT STOCKHOLDER ENTITIES PROVIDE TO THE COMPANY
WIRE TRANSFER INSTRUCTIONS), AGAINST DELIVERY OF CERTIFICATES OR OTHER
INSTRUMENTS REPRESENTING THE STOCK SO PURCHASED AND APPROPRIATE DOCUMENTS
CANCELLING THE OPTIONS SO TERMINATED APPROPRIATELY ENDORSED OR EXECUTED BY THE
APPLICABLE MANAGEMENT STOCKHOLDER ENTITIES OR ANY DULY AUTHORIZED
REPRESENTATIVE.


 


(C)   NOTWITHSTANDING ANYTHING IN SECTION 5(A) TO THE CONTRARY AND SUBJECT TO
SECTION 11(A), IF THERE EXISTS AND IS CONTINUING A DEFAULT OR AN EVENT OF
DEFAULT ON THE PART OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY UNDER ANY
LOAN, GUARANTEE OR OTHER AGREEMENT UNDER WHICH THE COMPANY OR ANY SUBSIDIARY OF
THE COMPANY HAS BORROWED MONEY OR IF THE REPURCHASE REFERRED TO IN SECTION 5(A)
WOULD RESULT IN A DEFAULT OR AN EVENT OF DEFAULT ON THE PART OF THE COMPANY OR
ANY SUBSIDIARY OF THE COMPANY UNDER ANY SUCH AGREEMENT OR IF A REPURCHASE WOULD
NOT BE PERMITTED UNDER THE DELAWARE GENERAL CORPORATION LAW (THE “DGCL”) OR
WOULD OTHERWISE VIOLATE THE DGCL (OR IF THE COMPANY REINCORPORATES IN ANOTHER
STATE, THE BUSINESS CORPORATION LAW OF SUCH STATE) (EACH SUCH OCCURRENCE BEING
AN “EVENT”), THE COMPANY SHALL NOT BE OBLIGATED TO REPURCHASE ANY OF THE STOCK
OR THE OPTIONS FROM THE APPLICABLE MANAGEMENT STOCKHOLDER ENTITIES, UNTIL THE
FIRST BUSINESS DAY WHICH IS 10 CALENDAR DAYS AFTER ALL OF THE FOREGOING EVENTS
HAVE CEASED TO EXIST (THE “REPURCHASE ELIGIBILITY DATE”); PROVIDED, HOWEVER,

 

7

--------------------------------------------------------------------------------


 


THAT (I) THE NUMBER OF SHARES OF STOCK SUBJECT TO REPURCHASE UNDER THIS SECTION
5(C) SHALL BE THAT NUMBER OF SHARES OF STOCK, AND (II) IN THE CASE OF A
REPURCHASE OF OUTSTANDING OPTIONS PURSUANT TO SECTION 5(A), THE NUMBER OF
EXERCISABLE OPTION SHARES FOR PURPOSES OF CALCULATING THE OPTION EXCESS PRICE
PAYABLE UNDER THIS SECTION 5(C) SHALL BE THE NUMBER OF EXERCISABLE OPTION
SHARES, SPECIFIED IN THE PUT NOTICE AND HELD BY THE APPLICABLE MANAGEMENT
STOCKHOLDER ENTITIES, AT THE TIME OF DELIVERY OF A PUT NOTICE IN ACCORDANCE WITH
SECTION 5(B) HEREOF.  ALL OPTIONS EXERCISABLE AS OF THE DATE OF A PUT NOTICE, IN
THE CASE OF A REPURCHASE PURSUANT TO SECTION 5(A), SHALL CONTINUE TO BE
EXERCISABLE UNTIL THE REPURCHASE OF SUCH OPTIONS PURSUANT TO SUCH PUT NOTICE,
PROVIDED THAT TO THE EXTENT ANY OPTIONS ARE EXERCISED AFTER THE DATE OF SUCH PUT
NOTICE, THE NUMBER OF EXERCISABLE OPTION SHARES FOR PURPOSES OF CALCULATING THE
OPTION EXCESS PRICE SHALL BE REDUCED ACCORDINGLY.


 


(D)   THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO MAKE PAYMENT IN
RESPECT OF THE APPLICABLE REPURCHASE PRICE AND ANY PAYMENT WITH RESPECT TO THE
OPTIONS TO BE PAID PURSUANT TO THIS SECTION 5 AT THE EARLIEST DATE IT CAN DO SO
WITHOUT SUCH DEFAULT OR VIOLATION.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT
PAYMENT OF THE REPURCHASE PRICE AND ANY PAYMENT WITH RESPECT TO THE OPTIONS TO
BE PAID PURSUANT TO SECTION 5(A) IS DELAYED PURSUANT TO SECTION 5(C), (I) THE
COMPANY SHALL PAY TO THE MANAGEMENT STOCKHOLDER, WHEN PAYMENT OF THE REPURCHASE
PRICE IS MADE, INTEREST ON THE AMOUNT OF THE REPURCHASE PRICE TO THE MANAGEMENT
STOCKHOLDER, WHICH SHALL HAVE ACCRUED AT THE PRIME RATE (AS REPORTED BY JPMORGAN
CHASE BANK AT ITS PRINCIPAL LOCATION IN NEW YORK, NEW YORK (THE “PRIME RATE”))
PLUS ONE PERCENT (OR IF NOT PAID WITHIN ONE YEAR, THREE PERCENT FOR THE SIX
MONTH PERIOD AFTER SUCH ONE-YEAR PERIOD), AND (II) A PROMISSORY NOTE IN A
MUTUALLY AGREED FORM SHALL BE DELIVERED BY THE COMPANY TO THE MANAGEMENT
STOCKHOLDER TO EVIDENCE THE OBLIGATION TO PAY THE REPURCHASE PRICE NOT LATER
THAN THE LAST CALENDAR DAY OF THE EIGHTEENTH MONTH FOLLOWING THE TENTH BUSINESS
DAY AFTER THE GIVING OF THE PUT NOTICE.  IN CONNECTION WITH REPAYMENT OF THE
NOTE AT THE EARLIEST DATE IT CAN DO SO WITHOUT DEFAULT OR VIOLATION, THE COMPANY
MAY PREPAY THE NOTE AT ANY TIME WITHOUT PREMIUM OR PENALTY.


 


(E)   NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, EXCEPT FOR ANY
PAYMENT OBLIGATION OF THE COMPANY, WHICH HAS ARISEN PRIOR TO SUCH TERMINATION
PURSUANT TO THIS AGREEMENT, THIS SECTION 5 SHALL TERMINATE AND BE OF NO FURTHER
FORCE OR EFFECT UPON THE OCCURRENCE OF A CHANGE OF CONTROL.


 


6.      THE COMPANY’S RIGHT TO REPURCHASE STOCK AND OPTIONS OF MANAGEMENT
STOCKHOLDER UPON CERTAIN TERMINATIONS OF EMPLOYMENT AND OTHER EVENTS.


 


(A)   TERMINATION FOR CAUSE BY THE COMPANY AND OTHER CALL EVENTS.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, IF, PRIOR TO (I) THE FIFTH ANNIVERSARY OF THE INITIAL
INVESTMENT DATE WITH RESPECT TO THE EXISTING STOCK AND THE EXISTING OPTION, (II)
JANUARY 1, 2008 WITH RESPECT TO THE NEW TIME OPTION STOCK AND THE NEW TIME
OPTION OR (III) THE FIFTH ANNIVERSARY OF THE INVESTMENT DATE WITH RESPECT TO THE
NEW STOCK AND THE NEW TIME/PERFORMANCE OPTION, (I) THE MANAGEMENT STOCKHOLDER’S
ACTIVE EMPLOYMENT WITH THE COMPANY (AND/OR, IF APPLICABLE, ITS SUBSIDIARIES) IS
TERMINATED BY THE COMPANY (OR ANY SUBSIDIARY) FOR CAUSE, (II) THE BENEFICIARIES
OF A MANAGEMENT STOCKHOLDER’S TRUST SHALL INCLUDE ANY PERSON OR ENTITY OTHER
THAN THE MANAGEMENT STOCKHOLDER, HIS SPOUSE (OR EX-SPOUSE) OR HIS LINEAL
DESCENDANTS (INCLUDING ADOPTED) OR (III) THE MANAGEMENT STOCKHOLDER SHALL
OTHERWISE EFFECT A TRANSFER OF ANY OF THE STOCK OTHER THAN AS PERMITTED IN THIS

 

8

--------------------------------------------------------------------------------


 


AGREEMENT (OTHER THAN AS MAY BE REQUIRED BY APPLICABLE LAW OR AN ORDER OF A
COURT HAVING COMPETENT JURISDICTION) AFTER NOTICE FROM THE COMPANY OF SUCH
IMPERMISSIBLE TRANSFER AND A REASONABLE OPPORTUNITY TO CURE SUCH TRANSFER (EACH,
A “SECTION 6(A) CALL EVENT”):


 

(A) WITH RESPECT TO THE STOCK THEN SUBJECT TO THIS SECTION 6(A), THE COMPANY
SHALL HAVE THE RIGHT TO REPURCHASE ALL OF THE SHARES OF SUCH STOCK THEN HELD BY
THE APPLICABLE MANAGEMENT STOCKHOLDER ENTITIES AT A PER SHARE PURCHASE PRICE
EQUAL TO THE LESSER OF (A) THE BASE PRICE AND (B) THE FAIR MARKET VALUE PER
SHARE;

 

(B) WITH RESPECT TO THE OPTIONS THEN SUBJECT TO THIS SECTION 6(A), ALL OPTIONS
(WHETHER OR NOT THEN EXERCISABLE) HELD BY THE APPLICABLE MANAGEMENT STOCKHOLDER
ENTITIES WILL TERMINATE IMMEDIATELY WITHOUT PAYMENT IN RESPECT THEREOF; AND

 

(C) WITH RESPECT TO ANY OUTSTANDING RESTRICTED STOCK UNITS, ALL UNVESTED
RESTRICTED STOCK UNITS SHALL TERMINATE IMMEDIATELY, PURSUANT TO THE TERMS OF THE
RESTRICTED STOCK UNIT AWARD AGREEMENT, WITHOUT PAYMENT IN RESPECT THEREOF.

 


(B)   TERMINATION WITHOUT GOOD REASON BY THE MANAGEMENT STOCKHOLDER.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, IF, PRIOR TO (I) THE FIFTH ANNIVERSARY OF THE INITIAL
INVESTMENT DATE WITH RESPECT TO THE EXISTING STOCK AND THE EXISTING OPTION, (II)
JANUARY 1, 2008 WITH RESPECT TO THE NEW TIME OPTION STOCK AND THE NEW TIME
OPTION OR (III) THE FIFTH ANNIVERSARY OF THE INVESTMENT DATE WITH RESPECT TO THE
NEW STOCK AND THE NEW TIME/PERFORMANCE OPTION, THE MANAGEMENT STOCKHOLDER’S
ACTIVE EMPLOYMENT WITH THE COMPANY (AND/OR, IF APPLICABLE, ITS SUBSIDIARIES) IS
TERMINATED BY THE MANAGEMENT STOCKHOLDER WITHOUT GOOD REASON (A “SECTION 6(B)
CALL EVENT”):


 

(A) WITH RESPECT TO THE STOCK THEN SUBJECT TO THIS SECTION 6(B), THE COMPANY
SHALL HAVE THE RIGHT TO REPURCHASE ALL OF THE SHARES OF SUCH STOCK THEN HELD BY
THE APPLICABLE MANAGEMENT STOCKHOLDER ENTITIES AT A PER SHARE PURCHASE PRICE
EQUAL TO THE FAIR MARKET VALUE PER SHARE; AND

 

(B) WITH RESPECT TO THE OPTIONS THEN SUBJECT TO THIS SECTION 6(B), IF THE
COMPANY EXERCISES ITS RIGHT TO REPURCHASE THE STOCK GRANTED UNDER SECTION
6(B)(A), THE COMPANY SHALL PURCHASE ALL OF SUCH OPTIONS HELD BY THE APPLICABLE
MANAGEMENT STOCKHOLDER ENTITIES THAT ARE THEN EXERCISABLE FOR AN AMOUNT EQUAL TO
THE PRODUCT OF (X) THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE PER SHARE OVER
THE OPTION EXERCISE PRICE AND (Y) THE NUMBER OF EXERCISABLE OPTION SHARES.  UPON
PAYMENT OF THE FOREGOING OPTION EXCESS PRICE, SUCH OPTIONS SHALL BE TERMINATED. 
IN THE EVENT THE FOREGOING OPTION EXCESS PRICE IS ZERO OR A NEGATIVE NUMBER, ALL
SUCH OUTSTANDING EXERCISABLE OPTIONS SHALL BE AUTOMATICALLY TERMINATED WITHOUT
ANY PAYMENT IN RESPECT THEREOF.  FOR THE PURPOSES OF THIS CLAUSE (B), TO THE
EXTENT ANY PERFORMANCE OPTION (AS SUCH TERM IS DEFINED IN THE APPLICABLE STOCK
OPTION AGREEMENT) THEN SUBJECT TO THIS SECTION 6(B) IS NOT EXERCISABLE DURING
THE CALL PERIOD BECAUSE THE APPLICABLE FINANCIAL STATEMENT APPROVAL DATE (AS
SUCH TERM DEFINED IN THE APPLICABLE STOCK OPTION AGREEMENT) HAS NOT OCCURRED,
THE COMMENCEMENT OF THE CALL PERIOD SHALL BE DELAYED WITH RESPECT TO SUCH
PERFORMANCE OPTION UNTIL THE OCCURRENCE OF SUCH FINANCIAL STATEMENT APPROVAL
DATE.

 

9

--------------------------------------------------------------------------------


 


(C)   TERMINATION FOR GOOD REASON BY MANAGEMENT STOCKHOLDER OR WITHOUT CAUSE BY
THE COMPANY.  EXCEPT AS OTHERWISE PROVIDED HEREIN, IF, PRIOR TO (I) THE FIFTH
ANNIVERSARY OF THE INITIAL INVESTMENT DATE WITH RESPECT TO THE EXISTING STOCK
AND THE EXISTING OPTION, (II) JANUARY 1, 2008 WITH RESPECT TO THE NEW TIME
OPTION STOCK AND THE NEW TIME OPTION OR (III) THE FIFTH ANNIVERSARY OF THE
INVESTMENT DATE WITH RESPECT TO THE NEW STOCK AND THE NEW TIME/PERFORMANCE
OPTION, THE MANAGEMENT STOCKHOLDER’S EMPLOYMENT IS TERMINATED (I) BY THE
MANAGEMENT STOCKHOLDER WITH GOOD REASON OR (II) BY THE COMPANY WITHOUT CAUSE
(EACH, A “SECTION 6(C) CALL EVENT”):


 

(A) WITH RESPECT TO THE STOCK THEN SUBJECT TO THIS SECTION 6(C), THE COMPANY
SHALL HAVE THE RIGHT TO REPURCHASE ALL OF THE SHARES OF STOCK THEN HELD BY THE
APPLICABLE MANAGEMENT STOCKHOLDER ENTITIES AT A PER SHARE PURCHASE PRICE EQUAL
TO THE FAIR MARKET VALUE PER SHARE; AND

 

(B) WITH RESPECT TO THE OPTIONS THEN SUBJECT TO THIS SECTION 6(C), IF THE
COMPANY EXERCISES ITS RIGHT TO REPURCHASE THE STOCK GRANTED UNDER SECTION
6(C)(A), THE COMPANY SHALL PURCHASE ALL OF SUCH OPTIONS HELD BY THE APPLICABLE
MANAGEMENT STOCKHOLDER ENTITIES THAT ARE THEN EXERCISABLE FOR AN AMOUNT EQUAL TO
THE PRODUCT OF (X) THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE PER SHARE OVER
THE OPTION EXERCISE PRICE AND (Y) THE NUMBER OF EXERCISABLE OPTION SHARES.  UPON
PAYMENT OF THE FOREGOING OPTION EXCESS PRICE, SUCH OPTIONS SHALL BE TERMINATED. 
IN THE EVENT THE FOREGOING OPTION EXCESS PRICE IS ZERO OR A NEGATIVE NUMBER, ALL
SUCH OUTSTANDING EXERCISABLE OPTIONS SHALL BE AUTOMATICALLY TERMINATED WITHOUT
ANY PAYMENT IN RESPECT THEREOF.  FOR THE PURPOSES OF THIS CLAUSE (B), TO THE
EXTENT ANY PERFORMANCE OPTION (AS SUCH TERM IS DEFINED IN THE APPLICABLE STOCK
OPTION AGREEMENT) THEN SUBJECT TO SECTION 6(C) IS NOT EXERCISABLE DURING THE
CALL PERIOD BECAUSE THE APPLICABLE FINANCIAL STATEMENT APPROVAL DATE (AS SUCH
TERMS IS DEFINED IN THE APPLICABLE STOCK OPTION AGREEMENT) HAS NOT OCCURRED, THE
COMMENCEMENT OF THE CALL PERIOD SHALL BE DELAYED WITH RESPECT TO SUCH
PERFORMANCE OPTION UNTIL THE OCCURRENCE OF SUCH FINANCIAL STATEMENT APPROVAL
DATE.

 

In addition, in the event the foregoing call is made by the Company and, within
90 calendar days thereafter, (i) an initial Public Offering occurs, (ii) a
Change of Control occurs or (iii) a Stock Sale occurs, the Company will pay the
Management Stockholder the excess, if any, of the amount that would have been
paid pursuant to the foregoing clauses (A) and (B) of this Section 6(c) if the
price at which the Common Stock is sold in the Public Offering, Change of
Control or Stock Sale, as applicable, was substituted for the Fair Market Value
Per Share above, over the Repurchase Price and any payment with respect to the
Options originally paid by the Company pursuant to this Section 6(c) when the
call was made.

 


(D)   TERMINATION FOR DEATH OR DISABILITY.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
IF, PRIOR TO (I) THE FIFTH ANNIVERSARY OF THE INITIAL INVESTMENT DATE WITH
RESPECT TO THE EXISTING STOCK AND THE EXISTING OPTION, (II) JANUARY 1, 2008 WITH
RESPECT TO THE NEW TIME OPTION STOCK AND THE NEW TIME OPTION OR (III) THE FIFTH
ANNIVERSARY OF THE INVESTMENT DATE WITH RESPECT TO THE NEW STOCK AND THE NEW
TIME/PERFORMANCE OPTION, THE MANAGEMENT STOCKHOLDER’S EMPLOYMENT IS TERMINATED
AS A RESULT OF THE DEATH OR PERMANENT DISABILITY OF THE MANAGEMENT STOCKHOLDER
(EACH A “SECTION 6(D) CALL EVENT”):

 

10

--------------------------------------------------------------------------------


 

(A) WITH RESPECT TO THE STOCK THEN SUBJECT TO THIS SECTION 6(D), THE COMPANY
SHALL HAVE THE RIGHT TO REPURCHASE ALL OF THE SHARES OF SUCH STOCK THEN HELD BY
THE APPLICABLE MANAGEMENT STOCKHOLDER ENTITIES, AT A PER SHARE PRICE EQUAL TO
THE FAIR MARKET VALUE PER SHARE; AND

 

(B) WITH RESPECT TO THE OPTIONS THEN SUBJECT TO THIS SECTION 6(D), IF THE
COMPANY EXERCISES ITS RIGHT TO REPURCHASE THE STOCK GRANTED UNDER SECTION
6(D)(A), THE COMPANY SHALL PURCHASE ALL OF SUCH OPTIONS HELD BY THE APPLICABLE
MANAGEMENT STOCKHOLDER ENTITIES THAT ARE THEN EXERCISABLE FOR AN AMOUNT EQUAL TO
THE PRODUCT OF (X) THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE PER SHARE OVER
THE OPTION EXERCISE PRICE AND (Y) THE NUMBER OF EXERCISABLE OPTIONS.  UPON
PAYMENT OF THE FOREGOING OPTION EXCESS PRICE, SUCH OPTIONS SHALL BE TERMINATED. 
IN THE EVENT THE FOREGOING OPTION EXCESS PRICE IS ZERO OR A NEGATIVE NUMBER, ALL
SUCH OUTSTANDING EXERCISABLE OPTIONS HELD BY THE APPLICABLE MANAGEMENT
STOCKHOLDER ENTITIES SHALL BE AUTOMATICALLY TERMINATED WITHOUT ANY PAYMENT IN
RESPECT THEREOF.  FOR THE PURPOSES OF THIS CLAUSE (B), TO THE EXTENT ANY
PERFORMANCE OPTION (AS SUCH TERM IS DEFINED IN THE APPLICABLE STOCK OPTION
AGREEMENT) THEN SUBJECT TO SECTION 6(D) IS NOT EXERCISABLE DURING THE CALL
PERIOD BECAUSE THE APPLICABLE FINANCIAL STATEMENT APPROVAL DATE (AS SUCH TERM IS
DEFINED IN THE APPLICABLE STOCK OPTION AGREEMENT) HAS NOT OCCURRED, THE
COMMENCEMENT OF THE CALL PERIOD SHALL BE DELAYED WITH RESPECT TO SUCH
PERFORMANCE OPTION UNTIL THE OCCURRENCE OF SUCH FINANCIAL STATEMENT APPROVAL
DATE.

 

In addition, in the event the foregoing call is made by the Company and, within
90 calendar days thereafter, (i) an initial Public Offering occurs, (ii) a
Change of Control occurs or (iii) a Stock Sale occurs, the Company will pay the
Management Stockholder the excess, if any, of the amount that would have been
paid pursuant to the foregoing clauses (A) and (B) of this Section 6(d) if the
price at which the Common Stock is sold in the Public Offering, Change of
Control or Stock Sale, as applicable, was substituted for the Fair Market Value
Per Share above, over the Repurchase Price and any payment with respect to the
Options originally paid by the Company pursuant to this Section 6(d) when the
call was made.

 


(E)   CALL NOTICE.  THE COMPANY SHALL HAVE A PERIOD OF 60 CALENDAR DAYS FROM THE
DATE OF ANY CALL EVENT OR, IF LATER, WITH RESPECT TO A SECTION 6(A) CALL EVENT,
THE DATE AFTER DISCOVERY OF, AND THE APPLICABLE CURE PERIOD FOR, AN
IMPERMISSIBLE TRANSFER CONSTITUTING A SECTION 6(A) CALL EVENT (SUCH PERIOD, THE
“CALL PERIOD”), IN WHICH TO GIVE NOTICE IN WRITING TO THE MANAGEMENT STOCKHOLDER
OF ITS ELECTION TO EXERCISE ITS RIGHTS AND OBLIGATIONS PURSUANT TO THIS SECTION
6 (“CALL NOTICE”).  THE COMPLETION OF THE PURCHASES PURSUANT TO THE FOREGOING
SHALL TAKE PLACE AT THE PRINCIPAL OFFICE OF THE COMPANY ON THE TENTH BUSINESS
DAY AFTER THE GIVING OF THE CALL NOTICE.  THE APPLICABLE REPURCHASE PRICE AND
ANY PAYMENT WITH RESPECT TO THE OPTIONS AS DESCRIBED IN THIS SECTION 6 SHALL BE
PAID BY DELIVERY TO THE APPLICABLE MANAGEMENT STOCKHOLDER ENTITIES OF A
CERTIFIED BANK CHECK OR CHECKS IN THE APPROPRIATE AMOUNT PAYABLE TO THE ORDER OF
EACH OF THE APPLICABLE MANAGEMENT STOCKHOLDER ENTITIES (OR BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, IF THE MANAGEMENT STOCKHOLDER ENTITIES PROVIDE TO
THE COMPANY WIRE TRANSFER INSTRUCTIONS) AGAINST DELIVERY OF CERTIFICATES OR
OTHER INSTRUMENTS REPRESENTING THE STOCK SO PURCHASED AND APPROPRIATE DOCUMENTS
CANCELLING THE OPTIONS SO TERMINATED, APPROPRIATELY ENDORSED OR EXECUTED BY THE
APPLICABLE MANAGEMENT STOCKHOLDER ENTITIES OR ITS AUTHORIZED REPRESENTATIVE.

 

11

--------------------------------------------------------------------------------


 


(F)    DELAY OF CALL.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 6 TO
THE CONTRARY AND SUBJECT TO SECTION 11(A), IF THERE EXISTS AND IS CONTINUING ANY
EVENT, THE COMPANY SHALL DELAY THE REPURCHASE OF ANY OF THE STOCK OR THE OPTIONS
(PURSUANT TO A CALL NOTICE TIMELY GIVEN IN ACCORDANCE WITH SECTION 6(E) HEREOF)
FROM THE APPLICABLE MANAGEMENT STOCKHOLDER ENTITIES UNTIL THE REPURCHASE
ELIGIBILITY DATE; PROVIDED, HOWEVER, THAT (I) THE NUMBER OF SHARES OF STOCK
SUBJECT TO REPURCHASE UNDER THIS SECTION 6 SHALL BE THAT NUMBER OF SHARES OF
STOCK, AND (II) IN THE CASE OF A REPURCHASE PURSUANT TO SECTION 6(B), SECTION
6(C) OR 6(D), THE NUMBER OF EXERCISABLE OPTION SHARES FOR PURPOSES OF
CALCULATING THE OPTION EXCESS PRICE PAYABLE UNDER THIS SECTION 6 SHALL BE THE
NUMBER OF EXERCISABLE OPTION SHARES, HELD BY THE APPLICABLE MANAGEMENT
STOCKHOLDER ENTITIES AT THE TIME OF DELIVERY OF A CALL NOTICE IN ACCORDANCE WITH
SECTION 6(E) HEREOF.  ALL OPTIONS EXERCISABLE AS OF THE DATE OF A REPURCHASE
NOTICE, IN THE CASE OF A REPURCHASE PURSUANT TO SECTION 6(B), 6(C) OR 6(D),
SHALL CONTINUE TO BE EXERCISABLE UNTIL THE REPURCHASE OF SUCH OPTIONS PURSUANT
TO SUCH CALL NOTICE, PROVIDED THAT TO THE EXTENT THAT ANY OPTIONS ARE EXERCISED
AFTER THE DATE OF SUCH CALL NOTICE, THE NUMBER OF EXERCISABLE OPTION SHARES FOR
PURPOSES OF CALCULATING THE OPTION EXCESS PRICE SHALL BE REDUCED ACCORDINGLY.


 


(G)   THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO MAKE PAYMENT IN
RESPECT OF THE APPLICABLE REPURCHASE PRICE AND ANY PAYMENT WITH RESPECT TO THE
OPTIONS TO BE PAID PURSUANT TO THIS SECTION 6 AT THE EARLIEST DATE IT CAN DO SO
WITHOUT SUCH DEFAULT OR VIOLATION.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT
PAYMENT OF THE APPLICABLE REPURCHASE PRICE AND ANY PAYMENT WITH RESPECT TO THE
OPTIONS ARE DELAYED, THE COMPANY SHALL PAY TO THE MANAGEMENT STOCKHOLDER, WHEN
PAYMENT OF THE APPLICABLE REPURCHASE PRICE AND ANY PAYMENT WITH RESPECT TO THE
OPTIONS ARE MADE, INTEREST ON THE APPLICABLE REPURCHASE PRICE AND ANY APPLICABLE
PAYMENT WITH RESPECT TO THE OPTIONS TO BE PAID TO THE MANAGEMENT STOCKHOLDER,
WHICH SHALL HAVE ACCRUED AT THE PRIME RATE PLUS ONE PERCENT (OR IF NOT PAID
WITHIN ONE YEAR, THREE PERCENT FOR THE SIX MONTH PERIOD AFTER SUCH ONE-YEAR
PERIOD).  IN THE EVENT THAT THE COMPANY’S EXERCISE OF ITS CALL RIGHT IS DELAYED
PURSUANT TO THE FOREGOING, A PROMISSORY NOTE IN A MUTUALLY AGREED FORM SHALL BE
DELIVERED BY THE COMPANY TO THE MANAGEMENT STOCKHOLDER TO EVIDENCE THE
OBLIGATION TO PAY THE APPLICABLE REPURCHASE PRICE AND ANY APPLICABLE PAYMENT
WITH RESPECT TO THE OPTIONS NOT LATER THAN THE LAST CALENDAR DAY OF THE
EIGHTEENTH MONTH FOLLOWING THE TENTH BUSINESS DAY AFTER THE GIVING OF THE CALL
NOTICE.


 


(H)   NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THIS SECTION 6
SHALL TERMINATE AND BE OF NO FURTHER FORCE OR EFFECT UPON THE OCCURRENCE OF A
CHANGE OF CONTROL.


 


7.     ADJUSTMENT OF REPURCHASE PRICE.


 


IN DETERMINING THE APPLICABLE REPURCHASE PRICE OF THE STOCK AND OPTIONS, AS
PROVIDED FOR IN SECTIONS 5 AND 6, ABOVE, APPROPRIATE ADJUSTMENTS SHALL BE MADE
FOR ANY STOCK DIVIDENDS, SPLITS, COMBINATIONS, RECAPITALIZATIONS OR ANY OTHER
ADJUSTMENT IN THE NUMBER OF OUTSTANDING SHARES OF STOCK IN ORDER TO MAINTAIN, AS
NEARLY AS PRACTICABLE, THE INTENDED OPERATION OF THE PROVISIONS OF SECTIONS 5
AND 6.


 


8.     ADDITIONAL GRANTS OF STOCK OPTIONS.  THE COMPANY MAY FROM TIME TO TIME
GRANT TO THE MANAGEMENT STOCKHOLDER, IN ADDITION TO THE OPTIONS, OPTIONS UNDER
THE OPTION PLAN TO PURCHASE SHARES OF COMMON STOCK AT THE BASE PRICE OR AT A
DIFFERENT OPTION EXERCISE PRICE (SUCH OPTIONS TOGETHER WITH THE OPTIONS, THE
“STOCK OPTIONS”).

 

12

--------------------------------------------------------------------------------


 


9.     THE COMPANY’S REPRESENTATIONS AND WARRANTIES.


 


(A)   THE COMPANY REPRESENTS AND WARRANTS TO THE MANAGEMENT STOCKHOLDER THAT (I)
THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY
AND IS ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS AND (II) THE
STOCK, WHEN ISSUED AND DELIVERED IN ACCORDANCE WITH THE TERMS HEREOF, WILL BE
DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSSESSABLE.


 


(B)   THE COMPANY WILL FILE PERIODIC REPORTS UNDER THE ACT AND THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”) AND THE RULES AND
REGULATIONS ADOPTED BY THE SEC THEREUNDER, TO THE EXTENT THE COMPANY IS REQUIRED
TO FILE THEM UNDER THE EXCHANGE ACT, TO ENABLE THE MANAGEMENT STOCKHOLDER TO
SELL SHARES OF STOCK WITHOUT REGISTRATION UNDER THE ACT WITHIN THE LIMITATIONS
OF THE EXEMPTIONS PROVIDED BY (A) RULE 144 UNDER THE ACT, AS SUCH RULE MAY BE
AMENDED FROM TIME TO TIME, OR (B) ANY SIMILAR RULE OR REGULATION HEREAFTER
ADOPTED BY THE SEC, SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH IN SECTION
3.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS SECTION 9(B), THE COMPANY MAY
DE-REGISTER UNDER SECTION 12 OF THE EXCHANGE ACT IF IT IS THEN PERMITTED TO DO
SO PURSUANT TO THE EXCHANGE ACT AND THE RULES AND REGULATIONS THEREUNDER AND, IN
SUCH CIRCUMSTANCES, SHALL NOT BE REQUIRED HEREBY TO FILE ANY REPORTS WHICH MAY
BE NECESSARY IN ORDER FOR RULE 144 OR ANY SIMILAR RULE OR REGULATION UNDER THE
ACT TO BE AVAILABLE.  NOTHING IN THIS SECTION 9(B) SHALL BE DEEMED TO LIMIT IN
ANY MANNER THE RESTRICTIONS ON SALES OF STOCK CONTAINED IN THIS AGREEMENT.


 


(C)   NOTWITHSTANDING THE FOREGOING, AS SOON AS REASONABLY PRACTICABLE AFTER THE
OCCURRENCE OF A PUBLIC OFFERING, THE COMPANY SHALL FILE AND, THEREAFTER,
MAINTAIN (SUBJECT TO THE COMPANY’S GOOD FAITH DETERMINATION TO SO MAINTAIN) A
REGISTRATION STATEMENT ON FORM S-8 AND A FORM S-3, AS NECESSARY WITH RESPECT TO
THE SHARES OF STOCK SUBJECT TO THIS AGREEMENT.


 


10.   “PIGGYBACK” REGISTRATION RIGHTS.  UNTIL THE LATER OF (I) ONE YEAR AFTER
THE OCCURRENCE OF A (A) PUBLIC OFFERING RELATING TO SALES BY THE KKR FUND AND
ANY INVESTMENT PARTNERSHIPS AND INVESTMENT LIMITED LIABILITY COMPANIES
AFFILIATED WITH THE KKR FUND OR (B) QUALIFIED PUBLIC OFFERING AND (II) WITH
RESPECT TO THE EXISTING STOCK, THE SIXTH ANNIVERSARY OF THE INITIAL INVESTMENT
DATE OR, WITH RESPECT TO THE NEW STOCK, THE SIXTH ANNIVERSARY OF THE INVESTMENT
DATE:


 


(A)   THE MANAGEMENT STOCKHOLDER HEREBY AGREES TO BE BOUND BY ALL OF THE TERMS,
CONDITIONS AND OBLIGATIONS OF THE REGISTRATION RIGHTS AGREEMENT, AS IN EFFECT ON
THE DATE HEREOF (SUBJECT TO ANY AMENDMENTS THERETO TO WHICH THE MANAGEMENT
STOCKHOLDER HAS AGREED TO BE BOUND), AND SHALL HAVE ALL OF THE RIGHTS AND
PRIVILEGES OF THE REGISTRATION RIGHTS AGREEMENT, IN EACH CASE AS IF THE
MANAGEMENT STOCKHOLDER WERE AN ORIGINAL PARTY (OTHER THAN THE COMPANY) THERETO,
SUBJECT TO APPLICABLE AND CUSTOMARY UNDERWRITER RESTRICTIONS; PROVIDED, HOWEVER,
THAT AT NO TIME SHALL THE MANAGEMENT STOCKHOLDER HAVE ANY RIGHTS TO REQUEST
REGISTRATION UNDER SECTION 3 OF THE REGISTRATION RIGHTS AGREEMENT; AND PROVIDED
FURTHER, THAT THE MANAGEMENT STOCKHOLDER SHALL NOT BE BOUND BY ANY AMENDMENTS TO
THE REGISTRATION RIGHTS AGREEMENT UNLESS THE MANAGEMENT STOCKHOLDER CONSENTS
THERETO PROVIDED THAT SUCH CONSENT WILL NOT BE UNREASONABLY WITHHELD.  ALL STOCK
PURCHASED OR HELD BY THE APPLICABLE MANAGEMENT STOCKHOLDER ENTITIES PURSUANT TO
THIS AGREEMENT SHALL BE DEEMED TO BE “REGISTRABLE SECURITIES” AS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT.

 

13

--------------------------------------------------------------------------------


 


(B)   IN THE EVENT OF A PROPOSED REGISTERED SALE OF COMMON STOCK BY ANY ENTITY
OR ENTITIES IN THE KKR FUND AND ANY INVESTMENT PARTNERSHIPS AND INVESTMENT
LIMITED LIABILITY COMPANIES AFFILIATED WITH THE KKR FUND IN ACCORDANCE WITH THE
TERMS OF THE REGISTRATION RIGHTS AGREEMENT, THE COMPANY WILL PROMPTLY NOTIFY THE
MANAGEMENT STOCKHOLDER IN WRITING (A “NOTICE”) OF SUCH PROPOSED REGISTRATION (A
“PROPOSED REGISTRATION”).  IF WITHIN 15 CALENDAR DAYS OF THE RECEIPT BY THE
MANAGEMENT STOCKHOLDER OF SUCH NOTICE, THE COMPANY RECEIVES FROM THE APPLICABLE
MANAGEMENT STOCKHOLDER ENTITIES A WRITTEN REQUEST (A “REQUEST”) TO REGISTER
SHARES OF STOCK HELD BY THE APPLICABLE MANAGEMENT STOCKHOLDER ENTITIES (WHICH
REQUEST WILL BE IRREVOCABLE UNLESS OTHERWISE MUTUALLY AGREED TO IN WRITING BY
THE MANAGEMENT STOCKHOLDER AND THE COMPANY), SHARES OF STOCK WILL BE SO
REGISTERED AS PROVIDED IN THIS SECTION 10; PROVIDED, HOWEVER, THAT FOR EACH SUCH
REGISTRATION STATEMENT ONLY ONE REQUEST, WHICH SHALL BE EXECUTED BY THE
APPLICABLE MANAGEMENT STOCKHOLDER ENTITIES, MAY BE SUBMITTED FOR ALL REGISTRABLE
SECURITIES HELD BY THE APPLICABLE MANAGEMENT STOCKHOLDER ENTITIES.


 


(C)   THE MAXIMUM NUMBER OF SHARES OF STOCK WHICH WILL BE REGISTERED PURSUANT TO
A REQUEST WILL BE THE LOWEST OF (I) THE NUMBER OF SHARES OF STOCK THEN HELD BY
THE MANAGEMENT STOCKHOLDER ENTITIES, INCLUDING ALL SHARES OF STOCK WHICH THE
MANAGEMENT STOCKHOLDER ENTITIES ARE THEN ENTITLED TO ACQUIRE UNDER UNEXERCISED
OPTIONS TO THE EXTENT THEN EXERCISABLE, MULTIPLIED BY A FRACTION, THE NUMERATOR
OF WHICH IS THE AGGREGATE NUMBER OF SHARES OF STOCK BEING SOLD BY THE KKR FUND
AND ANY INVESTMENT PARTNERSHIPS AND INVESTMENT LIMITED LIABILITY COMPANIES
AFFILIATED WITH THE KKR FUND AND THE DENOMINATOR OF WHICH IS THE AGGREGATE
NUMBER OF SHARES OF STOCK OWNED BY THE KKR FUND AND ANY INVESTMENT PARTNERSHIPS
AND INVESTMENT LIMITED LIABILITY COMPANIES AFFILIATED WITH THE KKR FUND; (II)
THE MAXIMUM NUMBER OF SHARES OF STOCK WHICH THE COMPANY CAN REGISTER IN THE
PROPOSED REGISTRATION WITHOUT ADVERSE EFFECT ON THE OFFERING IN THE VIEW OF THE
MANAGING UNDERWRITERS (REDUCED PRO RATA WITH ALL OTHER MANAGEMENT STOCKHOLDERS)
AS MORE FULLY DESCRIBED IN SUBSECTION (D) OF THIS SECTION 10; AND (III) THE
MAXIMUM NUMBER OF SHARES WHICH THE MANAGEMENT STOCKHOLDER (PRO RATA BASED UPON
THE AGGREGATE NUMBER OF SHARES OF STOCK THE MANAGEMENT STOCKHOLDER AND ALL OTHER
MANAGEMENT STOCKHOLDERS HAVE REQUESTED TO BE REGISTERED) IS PERMITTED TO
REGISTER UNDER THE REGISTRATION RIGHTS AGREEMENT.


 


(D)   IF A PROPOSED REGISTRATION INVOLVES AN UNDERWRITTEN OFFERING AND THE
MANAGING UNDERWRITER ADVISES THE COMPANY IN WRITING THAT, IN ITS OPINION, THE
NUMBER OF SHARES OF STOCK REQUESTED TO BE INCLUDED IN THE PROPOSED REGISTRATION
EXCEEDS THE NUMBER WHICH CAN BE SOLD IN SUCH OFFERING, SO AS TO BE LIKELY TO
HAVE AN ADVERSE EFFECT ON THE PRICE, TIMING OR DISTRIBUTION OF THE SHARES OF
STOCK OFFERED IN SUCH PUBLIC OFFERING AS CONTEMPLATED BY THE COMPANY, THEN THE
COMPANY WILL INCLUDE IN THE PROPOSED REGISTRATION (I) FIRST, 100% OF THE SHARES
OF STOCK THE COMPANY PROPOSES TO SELL AND (II) SECOND, TO THE EXTENT OF THE
NUMBER OF SHARES OF STOCK REQUESTED TO BE INCLUDED IN SUCH REGISTRATION WHICH,
IN THE OPINION OF SUCH MANAGING UNDERWRITER, CAN BE SOLD WITHOUT HAVING THE
ADVERSE EFFECT REFERRED TO ABOVE, THE NUMBER OF SHARES OF STOCK WHICH THE
“HOLDERS” (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT), INCLUDING, WITHOUT
LIMITATION, THE MANAGEMENT STOCKHOLDER AND ALL OTHER MANAGEMENT STOCKHOLDERS
HAVE REQUESTED TO BE INCLUDED IN THE PROPOSED REGISTRATION, SUCH AMOUNT TO BE
ALLOCATED PRO RATA AMONG ALL REQUESTING HOLDERS ON THE BASIS OF THE RELATIVE
NUMBER OF SHARES OF STOCK THEN HELD BY EACH SUCH HOLDER (INCLUDING THE
EXERCISABLE OPTIONS) (PROVIDED THAT ANY SHARES THEREBY ALLOCATED TO ANY SUCH
HOLDER THAT EXCEED SUCH HOLDER’S REQUEST WILL BE REALLOCATED AMONG THE REMAINING
REQUESTING HOLDERS IN LIKE MANNER).

 

14

--------------------------------------------------------------------------------


 


(E)   UPON DELIVERING A REQUEST THE MANAGEMENT STOCKHOLDER WILL, IF REQUESTED BY
THE COMPANY, EXECUTE AND DELIVER A CUSTODY AGREEMENT AND POWER OF ATTORNEY IN
FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY WITH RESPECT TO THE SHARES OF
STOCK TO BE REGISTERED PURSUANT TO THIS SECTION 10 (A “CUSTODY AGREEMENT AND
POWER OF ATTORNEY”).  THE CUSTODY AGREEMENT AND POWER OF ATTORNEY WILL PROVIDE,
AMONG OTHER THINGS, THAT THE MANAGEMENT STOCKHOLDER WILL DELIVER TO AND DEPOSIT
IN CUSTODY WITH THE CUSTODIAN AND ATTORNEY-IN-FACT NAMED THEREIN A CERTIFICATE
OR CERTIFICATES REPRESENTING SUCH SHARES OF STOCK (DULY ENDORSED IN BLANK BY THE
REGISTERED OWNER OR OWNERS THEREOF OR ACCOMPANIED BY DULY EXECUTED STOCK POWERS
IN BLANK) AND IRREVOCABLY APPOINT SAID CUSTODIAN AND ATTORNEY-IN-FACT AS THE
MANAGEMENT STOCKHOLDER’S AGENT AND ATTORNEY-IN-FACT WITH FULL POWER AND
AUTHORITY TO ACT UNDER THE CUSTODY AGREEMENT AND POWER OF ATTORNEY ON THE
MANAGEMENT STOCKHOLDER’S BEHALF WITH RESPECT TO THE MATTERS SPECIFIED THEREIN.


 


(F)    THE MANAGEMENT STOCKHOLDER AGREES THAT HE OR SHE WILL EXECUTE SUCH OTHER
AGREEMENTS AS THE COMPANY MAY REASONABLY REQUEST TO FURTHER EVIDENCE THE
PROVISIONS OF THIS SECTION.


 


11.   PRO RATA REPURCHASES; DIVIDENDS.  (A)  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN SECTION 4, 5 OR 6, IF AT ANY TIME CONSUMMATION OF ANY
PURCHASE OR PAYMENT TO BE MADE BY THE COMPANY PURSUANT TO THIS AGREEMENT AND THE
OTHER MANAGEMENT STOCKHOLDERS AGREEMENTS WOULD RESULT IN AN EVENT, THEN THE
COMPANY SHALL MAKE PURCHASES FROM, AND PAYMENTS TO, THE MANAGEMENT STOCKHOLDER
AND OTHER MANAGEMENT STOCKHOLDERS PRO RATA (ON THE BASIS OF THE PROPORTION OF
THE NUMBER OF SHARES OF STOCK EACH SUCH MANAGEMENT STOCKHOLDER AND ALL OTHER
MANAGEMENT STOCKHOLDERS HAVE ELECTED OR ARE REQUIRED TO SELL TO THE COMPANY) FOR
THE MAXIMUM NUMBER OF SHARES OF STOCK AND OPTIONS PERMITTED WITHOUT RESULTING IN
AN EVENT (THE “MAXIMUM REPURCHASE AMOUNT”).  THE PROVISIONS OF SECTIONS 5(C) AND
6(F) SHALL APPLY IN THEIR ENTIRETY TO PAYMENTS AND REPURCHASES WITH RESPECT TO
SHARES OF STOCK AND OPTIONS WHICH MAY NOT BE MADE DUE TO THE LIMITS IMPOSED BY
THE MAXIMUM REPURCHASE AMOUNT UNDER THIS SECTION 11(A).  UNTIL ALL OF SUCH STOCK
AND OPTIONS ARE PURCHASED AND PAID FOR BY THE COMPANY, THE MANAGEMENT
STOCKHOLDER AND THE OTHER MANAGEMENT STOCKHOLDERS WHOSE STOCK AND OPTIONS ARE
NOT PURCHASED OR PAID IN ACCORDANCE WITH THIS SECTION 11(A) SHALL HAVE PRIORITY,
ON A PRO RATA BASIS, OVER OTHER PURCHASES OF STOCK AND OPTIONS BY THE COMPANY
PURSUANT TO THIS AGREEMENT AND OTHER MANAGEMENT STOCKHOLDERS’ AGREEMENTS.


 


(B)   NO DIVIDENDS ON THE COMMON STOCK ARE EXPECTED TO BE PAID BY THE COMPANY
PRIOR TO A PUBLIC OFFERING.  IN THE EVENT ANY DIVIDENDS ARE PAID WITH RESPECT TO
THE STOCK, THE MANAGEMENT STOCKHOLDER WILL BE TREATED IN THE SAME MANNER AS ALL
OTHER MANAGEMENT STOCKHOLDERS WITH RESPECT TO SHARES OF STOCK THEN OWNED BY THE
MANAGEMENT STOCKHOLDER, IN ACCORDANCE, AS APPLICABLE, WITH SECTIONS 8 AND 9 OF
THE OPTION PLAN.


 


12.   RIGHTS TO NEGOTIATE REPURCHASE PRICE.  NOTHING IN THIS AGREEMENT SHALL BE
DEEMED TO RESTRICT OR PROHIBIT THE COMPANY FROM PURCHASING, REDEEMING OR
OTHERWISE ACQUIRING FOR VALUE SHARES OF STOCK OR OPTIONS FROM THE MANAGEMENT
STOCKHOLDER, AT ANY TIME, UPON SUCH TERMS AND CONDITIONS, AND FOR SUCH PRICE, AS
MAY BE MUTUALLY AGREED UPON BETWEEN THE PARTIES, WHETHER OR NOT AT THE TIME OF
SUCH PURCHASE, REDEMPTION OR ACQUISITION CIRCUMSTANCES EXIST WHICH SPECIFICALLY
GRANT THE COMPANY THE RIGHT TO PURCHASE SHARES OF STOCK OR ANY OPTIONS UNDER THE
TERMS OF THIS AGREEMENT; PROVIDED, THAT NO SUCH PURCHASE, REDEMPTION OR
ACQUISITION SHALL BE

 

15

--------------------------------------------------------------------------------


 


CONSUMMATED, AND NO AGREEMENT WITH RESPECT TO ANY SUCH PURCHASE, REDEMPTION OR
ACQUISITION SHALL BE ENTERED INTO, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
BOARD OF DIRECTORS OF THE COMPANY.


 


13.   NOTICE OF CHANGE OF BENEFICIARY.  IMMEDIATELY PRIOR TO ANY TRANSFER OF
STOCK TO A MANAGEMENT STOCKHOLDER’S TRUST, THE MANAGEMENT STOCKHOLDER SHALL
PROVIDE THE COMPANY WITH A COPY OF THE INSTRUMENTS CREATING THE MANAGEMENT
STOCKHOLDER’S TRUST AND WITH THE IDENTITY OF THE BENEFICIARIES OF THE MANAGEMENT
STOCKHOLDER’S TRUST.  THE MANAGEMENT STOCKHOLDER SHALL NOTIFY THE COMPANY AS
SOON AS PRACTICABLE PRIOR TO ANY CHANGE IN THE IDENTITY OF ANY BENEFICIARY OF
THE MANAGEMENT STOCKHOLDER’S TRUST.


 


14.   RECAPITALIZATIONS, ETC.  THE PROVISIONS OF THIS AGREEMENT SHALL APPLY, TO
THE FULL EXTENT SET FORTH HEREIN WITH RESPECT TO THE STOCK OR THE OPTIONS, TO
ANY AND ALL SHARES OF CAPITAL STOCK OF THE COMPANY OR ANY CAPITAL STOCK,
PARTNERSHIP UNITS OR ANY OTHER SECURITY EVIDENCING OWNERSHIP INTERESTS IN ANY
SUCCESSOR OR ASSIGN OF THE COMPANY (WHETHER BY MERGER, CONSOLIDATION, SALE OF
ASSETS OR OTHERWISE) WHICH MAY BE ISSUED IN RESPECT OF, IN EXCHANGE FOR, OR
SUBSTITUTION OF THE STOCK OR THE OPTIONS, BY REASON OF ANY STOCK DIVIDEND,
SPLIT, REVERSE SPLIT, COMBINATION, RECAPITALIZATION, LIQUIDATION,
RECLASSIFICATION, MERGER, CONSOLIDATION OR OTHERWISE.


 


15.   MANAGEMENT STOCKHOLDER’S EMPLOYMENT BY THE COMPANY.  NOTWITHSTANDING THE
FOREGOING, NOTHING CONTAINED IN THIS AGREEMENT (I) OBLIGATES THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY TO EMPLOY THE MANAGEMENT STOCKHOLDER IN ANY CAPACITY
WHATSOEVER OR (II) PROHIBITS OR RESTRICTS THE COMPANY (OR ANY SUCH SUBSIDIARY)
FROM TERMINATING THE EMPLOYMENT OF THE MANAGEMENT STOCKHOLDER AT ANY TIME OR FOR
ANY REASON WHATSOEVER, WITH OR WITHOUT CAUSE, AND THE MANAGEMENT STOCKHOLDER
HEREBY ACKNOWLEDGES AND AGREES THAT, OTHER THAN AS SET FORTH IN THE EMPLOYMENT
AGREEMENT, NEITHER THE COMPANY NOR ANY OTHER PERSON HAS MADE ANY REPRESENTATIONS
OR PROMISES WHATSOEVER TO THE MANAGEMENT STOCKHOLDER CONCERNING THE MANAGEMENT
STOCKHOLDER’S EMPLOYMENT OR CONTINUED EMPLOYMENT BY THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY.


 


16.   STATE SECURITIES LAWS.  THE COMPANY HEREBY AGREES TO USE ITS BEST EFFORTS
TO COMPLY WITH ALL STATE SECURITIES OR “BLUE SKY” LAWS WHICH MIGHT BE APPLICABLE
TO THE SALE OF THE STOCK AND THE ISSUANCE OF THE OPTIONS TO THE MANAGEMENT
STOCKHOLDER.


 


17.   BINDING EFFECT.  THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON
AND ACCRUE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS,
LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.  IN THE CASE OF A TRANSFEREE
PERMITTED UNDER SECTION 2(A) OR SECTION 3 HEREOF, SUCH TRANSFEREE SHALL BE
DEEMED THE MANAGEMENT STOCKHOLDER HEREUNDER; PROVIDED, HOWEVER, THAT NO
TRANSFEREE (INCLUDING WITHOUT LIMITATION, TRANSFEREES REFERRED TO IN SECTION
2(A) OR SECTION 3 HEREOF) SHALL DERIVE ANY RIGHTS UNDER THIS AGREEMENT UNLESS
AND UNTIL SUCH TRANSFEREE HAS DELIVERED TO THE COMPANY A VALID UNDERTAKING AND
BECOMES BOUND BY THE TERMS OF THIS AGREEMENT.


 


18.   AMENDMENT.  THIS AGREEMENT MAY BE AMENDED ONLY BY A WRITTEN INSTRUMENT
SIGNED BY THE PARTIES HERETO AND MAY NOT BE AMENDED OR MODIFIED IN ANY EVENT
WITHOUT THE PRIOR WRITTEN APPROVAL OF THE BOARD OF DIRECTORS OF THE COMPANY.

 

16

--------------------------------------------------------------------------------


 


19.   CLOSING.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE CLOSING OF EACH
PURCHASE AND SALE OF SHARES OF STOCK, PURSUANT TO THIS AGREEMENT SHALL TAKE
PLACE AT THE PRINCIPAL OFFICE OF THE COMPANY ON THE TENTH BUSINESS DAY FOLLOWING
DELIVERY OF THE NOTICE BY EITHER PARTY TO THE OTHER OF ITS EXERCISE OF THE RIGHT
TO PURCHASE OR SELL SUCH STOCK HEREUNDER.


 


20.   APPLICABLE LAW; JURISDICTION; ARBITRATION.


 


(A)   THE LAWS OF THE STATE OF DELAWARE SHALL GOVERN THE INTERPRETATION,
VALIDITY AND PERFORMANCE OF THE TERMS OF THIS AGREEMENT, REGARDLESS OF THE LAW
THAT MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF LAW.


 


(B)   IN THE EVENT OF ANY CONTROVERSY AMONG THE PARTIES HERETO ARISING OUT OF,
OR RELATING TO, THIS AGREEMENT WHICH CANNOT BE SETTLED AMICABLY BY THE PARTIES,
SUCH CONTROVERSY SHALL BE FINALLY, EXCLUSIVELY AND CONCLUSIVELY SETTLED BY
MANDATORY ARBITRATION CONDUCTED EXPEDITIOUSLY IN ACCORDANCE WITH THE AMERICAN
ARBITRATION ASSOCIATION RULES, BY A SINGLE INDEPENDENT ARBITRATOR.  IF THE
PARTIES ARE UNABLE TO AGREE ON THE SELECTION OF AN ARBITRATOR, THEN ANY PARTY
MAY PETITION THE AMERICAN ARBITRATION ASSOCIATION FOR THE APPOINTMENT OF THE
ARBITRATOR, WHICH APPOINTMENT SHALL BE MADE WITHIN 10 CALENDAR DAYS OF THE
PETITION THEREFOR.  EITHER THE COMPANY OR THE MANAGEMENT STOCKHOLDER MAY
INSTITUTE SUCH ARBITRATION PROCEEDING BY GIVING WRITTEN NOTICE TO THE OTHER
PARTY.  A HEARING SHALL BE HELD BY THE ARBITRATOR IN NEW YORK WITHIN 30 CALENDAR
DAYS OF HIS OR HER APPOINTMENT.  IN PREPARATION FOR THEIR PRESENTATION OF SUCH
HEARING, EACH PARTY MAY DEPOSE A MAXIMUM OF FOUR PEOPLE.  EACH SUCH DEPOSITION
SHALL LAST NO MORE THAN 6 HOURS.  EACH SIDE MAY FILE WITH THE ARBITRATOR ONE
BRIEF NOT IN EXCESS OF 30 PAGES, EXCLUDING EXHIBITS.  EACH SIDE SHALL HAVE NO
MORE THAN 8 HOURS TO PRESENT ITS POSITION TO THE ARBITRATOR.  THE HEARING SHALL
BE NO MORE THAN 3 DAYS IN LENGTH.  THE DECISION OF THE ARBITRATOR SHALL BE FINAL
AND BINDING UPON ALL PARTIES HERETO AND SHALL BE RENDERED PURSUANT TO A WRITTEN
DECISION WHICH CONTAINS A DETAILED RECITAL OF THE ARBITRATOR’S REASONING. 
JUDGMENT UPON THE AWARD RENDERED MAY BE ENTERED IN ANY COURT HAVING JURISDICTION
THEREOF.  ALL EXPENSES OF SUCH ARBITRATION, INCLUDING THE FEES AND EXPENSES OF
THE COUNSEL OF THE MANAGEMENT STOCKHOLDER, SHALL BE REIMBURSED BY THE COMPANY
UNLESS THE ARBITRATOR DETERMINES THAT THE COMPANY HAS PREVAILED IN SUCH
ARBITRATION, IN WHICH CASE THE MANAGEMENT STOCKHOLDER SHALL BEAR HIS OWN LEGAL
FEES, WITHOUT REIMBURSEMENT BY THE COMPANY.


 


(C)   NOTWITHSTANDING THE FOREGOING, THE MANAGEMENT STOCKHOLDER ACKNOWLEDGES AND
AGREES THAT THE COMPANY SHALL BE ENTITLED TO INJUNCTIVE OR OTHER RELIEF IN ORDER
TO ENFORCE THE COVENANT NOT TO COMPETE, COVENANT NOT TO SOLICIT AND/OR
CONFIDENTIALITY COVENANTS AS SET FORTH IN SECTION 25(A) OF THIS AGREEMENT.


 


21.   ASSIGNABILITY OF CERTAIN RIGHTS BY THE COMPANY.  THE COMPANY SHALL HAVE
THE RIGHT TO ASSIGN ANY OR ALL OF ITS RIGHTS OR OBLIGATIONS TO PURCHASE SHARES
OF STOCK PURSUANT TO SECTIONS 4, 5 AND 6 HEREOF; PROVIDED, HOWEVER, THAT THE
COMPANY SHALL REMAIN OBLIGATED TO PERFORM ITS OBLIGATIONS NOTWITHSTANDING SUCH
ASSIGNMENT IN THE EVENT THAT SUCH ASSIGNEE FAILS TO PERFORM THE OBLIGATIONS SO
ASSIGNED TO IT.

 

17

--------------------------------------------------------------------------------


 


22.   MISCELLANEOUS.


 


(A)   IN THIS AGREEMENT ALL REFERENCES TO “DOLLARS” OR “$” ARE TO UNITED STATES
DOLLARS.


 


(B)   IF ANY PROVISION OF THIS AGREEMENT SHALL BE DECLARED ILLEGAL, VOID OR
UNENFORCEABLE BY ANY COURT OF COMPETENT JURISDICTION, THE OTHER PROVISIONS SHALL
NOT BE AFFECTED, BUT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(C)   THE COMPANY SHALL HAVE THE RIGHT TO DEDUCT FROM ANY CASH PAYMENT MADE
UNDER THIS AGREEMENT TO THE APPLICABLE MANAGEMENT STOCKHOLDER ENTITIES ANY
FEDERAL, STATE OR LOCAL INCOME OR OTHER TAXES REQUIRED BY LAW TO BE WITHHELD
WITH RESPECT TO SUCH PAYMENT.


 


23.   NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL
BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF DELIVERED BY HAND
(WHETHER BY OVERNIGHT COURIER OR OTHERWISE) OR SENT BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR BY OVERNIGHT DELIVERY OR
TELECOPY, TO THE PARTY TO WHOM IT IS DIRECTED:


 


(A)   IF TO THE COMPANY, TO IT AT THE FOLLOWING ADDRESS:


 


ROCKWOOD HOLDINGS, INC.
100 OVERLOOK CENTER
PRINCETON, NJ 08540
ATTN:    THOMAS J. RIORDAN


 


WITH A COPY TO:


 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York  10017
Attn:    Roxane F. Reardon, Esq.

 


(B)   IF TO THE MANAGEMENT STOCKHOLDER, TO HIM AT THE ADDRESS SET FORTH BELOW
UNDER HIS SIGNATURE; OR AT SUCH OTHER ADDRESS AS EITHER PARTY SHALL HAVE
SPECIFIED BY NOTICE IN WRITING TO THE OTHER.


 


24.   CONFIDENTIAL INFORMATION; COVENANT NOT TO COMPETE; ASSIGNMENT OF
INVENTIONS.


 


(A)   IN CONSIDERATION OF THE COMPANY ENTERING INTO THIS AGREEMENT WITH THE
MANAGEMENT STOCKHOLDER, THE MANAGEMENT STOCKHOLDER HEREBY AGREES EFFECTIVE AS OF
THE DATE OF THE MANAGEMENT STOCKHOLDER’S COMMENCEMENT OF EMPLOYMENT WITH THE
COMPANY, WITHOUT THE COMPANY’S PRIOR WRITTEN CONSENT, THE MANAGEMENT STOCKHOLDER
SHALL NOT, DIRECTLY OR INDIRECTLY, (I) AT ANY TIME DURING OR AFTER THE
MANAGEMENT STOCKHOLDER’S EMPLOYMENT WITH THE COMPANY, DISCLOSE ANY CONFIDENTIAL
INFORMATION PERTAINING TO THE BUSINESS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, EXCEPT IN CONNECTION WITH THE PERFORMANCE OF THE MANAGEMENT
STOCKHOLDER’S DUTIES HEREUNDER AS HE DEEMS IN GOOD FAITH REASONABLY NECESSARY OR
DESIRABLE, OR WHEN REQUIRED BY LAW, ADMINISTRATIVE OR JUDICIAL PROCESS; OR (II)
AT ANY TIME DURING THE NONCOMPETE PERIOD (AS

 

18

--------------------------------------------------------------------------------


 


HEREINAFTER DEFINED) DIRECTLY OR INDIRECTLY, (A) BE ENGAGED IN OR HAVE A
FINANCIAL INTEREST (OTHER THAN A PASSIVE OWNERSHIP POSITION OF LESS THAN 5% IN
ANY COMPANY WHOSE SHARES ARE PUBLICLY TRADED OR ANY NON-VOTING NON-CONVERTIBLE
DEBT SECURITIES IN ANY COMPANY OR ANY INVESTMENT THE MANAGEMENT STOCKHOLDER OWNS
THROUGH A MUTUAL FUND, PRIVATE EQUITY FUND OR OTHER POOLED ACCOUNT) IN ANY
BUSINESS WHICH COMPETES WITH A BUSINESS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, WHICH BUSINESS OF THE COMPANY (OR ANY OF ITS SUBSIDIARIES)
PROVIDES, OR IS REASONABLY EXPECTED TO PROVIDE, AT LEAST FIVE PERCENT (5%) OF
THE GROSS REVENUES OF THE COMPANY OR ANY SUBSIDIARY THEREOF (ANY SUCH BUSINESS
WHICH SO COMPETES, A “COMPETITOR”) OR (B) SOLICIT OR OFFER EMPLOYMENT TO ANY
PERSON (OTHER THAN THE MANAGEMENT STOCKHOLDER’S SECRETARY OR OTHER PERSONAL
ASSISTANT WHO REPORTS DIRECTLY TO THE MANAGEMENT STOCKHOLDER) WHO HAS BEEN
EMPLOYED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES AT ANY TIME DURING THE SIX
MONTHS IMMEDIATELY PRECEDING THE TERMINATION OF THE MANAGEMENT STOCKHOLDER’S
EMPLOYMENT.  NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL PREVENT THE
MANAGEMENT STOCKHOLDER FROM WORKING FOR A, SUBSIDIARY, DIVISION OR OTHER ENTITY
OF AN ENTITY THAT CONTROLS, DIRECTLY OR INDIRECTLY, ANOTHER SUBSIDIARY, DIVISION
OR OTHER ENTITY, THAT IS A COMPETITOR, SO LONG AS THE ENTITY, SUBSIDIARY OR
DIVISION BY WHICH THE MANAGEMENT STOCKHOLDER MAY BE EMPLOYED IS NOT ITSELF A
COMPETITOR AND DOES NOT PROVIDE SERVICES OR PRODUCTS TO A COMPETITOR.  IF THE
MANAGEMENT STOCKHOLDER IS BOUND BY ANY OTHER AGREEMENT WITH THE COMPANY
REGARDING THE USE OR DISCLOSURE OF CONFIDENTIAL INFORMATION, THE PROVISIONS OF
THIS AGREEMENT SHALL BE READ IN SUCH A WAY AS TO FURTHER RESTRICT AND NOT TO
PERMIT ANY MORE EXTENSIVE USE OR DISCLOSURE OF CONFIDENTIAL INFORMATION.  FOR
PURPOSES OF THIS SECTION 9, (X) “NONCOMPETE PERIOD” SHALL BE DEFINED AS THE
PERIOD DURING WHICH THE MANAGEMENT STOCKHOLDER CONTINUES TO BE EMPLOYED BY THE
COMPANY AND (I) WITH RESPECT TO ANY TERMINATION OF EMPLOYMENT DESCRIBED IN
SECTIONS 8(A) OR (B) OF THE EMPLOYMENT AGREEMENT, ONE YEAR AND (II) WITH RESPECT
TO ANY TERMINATION OF EMPLOYMENT DESCRIBED IN SECTION 8(C) OF THE EMPLOYMENT
AGREEMENT, TWO YEARS.  IF THE MANAGEMENT STOCKHOLDER IS BOUND BY ANY OTHER
AGREEMENT WITH THE COMPANY REGARDING THE USE OR DISCLOSURE OF CONFIDENTIAL
INFORMATION, THE PROVISIONS OF THIS AGREEMENT SHALL BE READ IN SUCH A WAY AS TO
FURTHER RESTRICT AND NOT TO PERMIT ANY MORE EXTENSIVE USE OR DISCLOSURE OF
CONFIDENTIAL INFORMATION.


 


(B)   NOTWITHSTANDING CLAUSE (A) ABOVE, IF AT ANY TIME A COURT HOLDS THAT THE
RESTRICTIONS STATED IN SUCH CLAUSE (A) ARE UNREASONABLE OR OTHERWISE
UNENFORCEABLE UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES HERETO AGREE THAT
THE MAXIMUM PERIOD, SCOPE OR GEOGRAPHIC AREA DETERMINED TO BE REASONABLE UNDER
SUCH CIRCUMSTANCES BY SUCH COURT WILL BE SUBSTITUTED FOR THE STATED PERIOD,
SCOPE OR AREA.  BECAUSE THE MANAGEMENT STOCKHOLDER’S SERVICES ARE UNIQUE AND
BECAUSE THE MANAGEMENT STOCKHOLDER HAS HAD ACCESS TO CONFIDENTIAL INFORMATION,
THE PARTIES HERETO AGREE THAT MONEY DAMAGES WILL BE AN INADEQUATE REMEDY FOR ANY
BREACH OF THIS AGREEMENT.  IN THE EVENT OF A BREACH OR THREATENED BREACH OF THIS
AGREEMENT, THE COMPANY OR ITS SUCCESSORS OR ASSIGNS MAY, IN ADDITION TO OTHER
RIGHTS AND REMEDIES EXISTING IN THEIR FAVOR, APPLY TO ANY COURT OF COMPETENT
JURISDICTION FOR SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF IN ORDER TO
ENFORCE, OR PREVENT ANY VIOLATIONS OF, THE PROVISIONS HEREOF (WITHOUT THE
POSTING OF A BOND OR OTHER SECURITY).


 


25.   DEFINITIONS.  AS USED HEREIN, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS
SPECIFIED IN THIS SECTION 25 UNLESS THE CONTEXT OTHERWISE REQUIRES (IT BEING
UNDERSTOOD THAT DEFINED TERMS IN THIS AGREEMENT SHALL INCLUDE IN THE SINGULAR
NUMBER THE PLURAL AND IN THE PLURAL THE SINGULAR).

 

19

--------------------------------------------------------------------------------


 

“Act” shall have the meaning set forth in Section 2(a)(i) hereof.

 

“Agreement” shall have the meaning set forth in the introductory paragraph.

 

“Base Price” shall, for purposes of this Agreement, be $500.00 per share.

 

“Call Event” shall mean any of Section 6(a) Call Event, Section 6(b) Call Event,
Section 6(c) Call Event or Section 6(d) Call Event, as applicable.

 

“Call Notice” shall have the meaning set forth in Section 6(e) hereof.

 

“Call Period” shall have the meaning set forth in Section 6(e) hereof.

 

“Cause” shall mean (i) the Management Stockholder’s willful and continued
refusal to perform duties, which are within the control of the Management
Stockholder and consistent with such Management Stockholder’s title and
position, that is not cured within 15 calendar days following receipt by the
Management Stockholder of written notice from the Company of such failure, (ii)
the Management Stockholder’s conviction of or plea of guilty or no contest to a
(x) felony, (y) a misdemeanor involving the Company or (z) misdemeanor not
involving the Company, which results in material and demonstrable harm to the
business or reputation of the Company (in each case of (x), (y) or (z), other
than as a result of vicarious liability under any environmental criminal
statute), (iii) the Management Stockholder’s willful malfeasance or misconduct
(x) relating to the Company which is demonstrably injurious to the Company or
its subsidiaries, other than in a manner that is insignificant or
inconsequential or (y) not involving the Company, but which results in material,
adverse and demonstrable harm to the Company or its subsidiaries or (iv) a
breach by the Management Stockholder of the material terms of Section 25 of this
Agreement, following notice of such breach (which notice may be oral or written)
that (if, in the good faith discretion of the Board, is able to be cured by the
Management Stockholder) is not cured within 15 calendar days following receipt
by the Management Stockholder of written notice from the Company that it
reasonably believes the Management Stockholder is in breach of any such
covenants; provided, however, that Cause shall cease to exist as an event on the
60th calendar day following actual and substantiated knowledge of the Cause
event by a non-employee member of the Board affiliated with KKR.  For purposes
of this subsection, no act, or failure to act, on the Management Stockholder’s
part shall be considered “willful” unless done or omitted to be done, by him not
in good faith and without reasonable belief that his action or omission was in
the best interests of the Company.

 

“Change of Control” means (i) sales of all or substantially all of the assets of
the Company to a Person who is not KKR or an affiliate of KKR, (ii) a sale by
KKR or any of its affiliates of the voting stock of the Company resulting in
more than 50% of the voting stock of the Company being held by a Person or group
that does not include KKR or any of its affiliates or (iii) a merger,
consolidation, recapitalization or reorganization of the Company with or into
another Person which is not an affiliate of KKR; if and only if as a result of
any of the foregoing events in (i)-(iii) KKR or affiliates of KKR lose the
ability, without the approval of a Person who is not an affiliate of KKR, to
elect a majority of the Board of Directors of the Company (or the resulting
entity).  Notwithstanding the foregoing, if any of the transactions described in
(i)-(iii) of the preceding sentence shall occur and the other Person involved in
such transaction (or its

 

20

--------------------------------------------------------------------------------


 

ultimate parent entity) is an operating company controlled by KKR or an
affiliate of KKR prior to such transaction (an “Alternate KKR Entity”), then the
determination of whether a change of control has occurred shall be made by
measuring (i)-(iii) above (including the ability to elect a majority of the
Board) as if the Alternate KKR Entity was not an affiliate of KKR and by
treating the voting power of the Alternate KKR Entity in the Company (or the
resulting entity) as if it were held by a Person unaffiliated with KKR.

 

“Common Stock” shall have the meaning set forth in the second “whereas”
paragraph.

 

“Company” shall have the meaning set forth in the introductory paragraph.

 

“Confidential Information” shall mean all non-public information concerning
trade secret, know-how, software, developments, inventions, processes,
technology, designs, the financial data, strategic business plans or any
proprietary or confidential information, documents or materials in any form or
media, including any of the foregoing relating to research, operations,
finances, current and proposed products and services, vendors, customers,
advertising and marketing, and other non-public, proprietary, and confidential
information of the Restricted Group.

 

“Custody Agreement and Power of Attorney” shall have the meaning set forth in
Section 10(e) hereof.

 

“DGCL” shall have the meaning set forth in Section 5(c) hereof.

 

“Employment Agreement” shall mean that employment agreement dated September 28,
2001 between the Company and the Management Stockholder, as amended as of August
9, 2004 and as of September 24, 2004, as the same may be amended, modified or
supplemented from time to time.

 

“Event” shall have the meaning set forth in Section 5(c) hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9(b) hereof.

 

“Exercisable Option Shares” shall mean the shares of Common Stock which, at the
Repurchase Calculation Date, could be purchased by the Management Stockholder
upon exercise of his or her outstanding and exercisable Options.

 

“Existing Management Stockholder’s Agreement” shall have the meaning set forth
in the second “whereas” paragraph.

 

“Existing Option” shall have the meaning set forth in the third “whereas”
paragraph.

 

“Existing Option Agreement” shall have the meaning set forth in the third
“whereas” paragraph.

 

“Existing Option Stock” shall have the meaning set forth in Section 2(a) hereof.

 

21

--------------------------------------------------------------------------------


 

“Existing Purchased Stock” shall have the meaning set forth in the second
“whereas” paragraph.

 

“Existing Restricted Stock” shall have the meaning set forth in the fourth
“whereas” paragraph.

 

“Existing Stock” shall have the meaning set forth in Section 2(a) hereof.

 

“Fair Market Value Per Share” shall mean, on the Repurchase Calculation Date,
(i) prior to a Public Offering, the fair market value per share of the Common
Stock, as applicable, as determined by the Board of Directors of the Company in
good faith (which value shall not be reduced to reflect the illiquidity or
minority rights associated with any shares of Common Stock held by the
Management Stockholder) (the “Board Determination”) or (ii) after a Public
Offering, the price per share equal to (A) the average of the last sale price of
the Common Stock for the five trading days ending on the Repurchase Calculation
Date on each stock exchange on which the Common Stock may at the time be listed
or, (B) if there shall have been no sales on any such exchanges on the
Repurchase Calculation Date on any given day, the average of the closing bid and
asked prices on each such exchange for the five trading days ending on the
Repurchase Calculation Date or, (C) if there is no such bid and asked price on
the Repurchase Calculation Date, on the next preceding date when such bid and
asked price occurred or, (D) if the Common Stock shall not be so listed, the
average of the closing sales prices as reported by NASDAQ for the five trading
days ending on the Repurchase Calculation Date in the over-the-counter market.

 

“Good Reason” shall mean, without the Management Stockholder’s consent, (A) a
reduction in the Management Stockholder’s base salary or annual bonus
opportunity, (B) a substantial reduction in the Management Stockholder’s duties,
authorities, and responsibilities or removal from the Management Stockholder of
the title of Chief Executive Officer of the Company, (C) the Management
Stockholder’s removal from, or failure to be re-elected to the Board, (D) the
elimination or reduction of the Management Stockholder’s eligibility to
participate in the Company’s benefit programs that is inconsistent with the
eligibility of similarly situated employees of the Company to participate
therein, provided, however, that any adverse change to the terms of the
Supplemental Pension Benefit shall be deemed an event of Good Reason, (D) a
transfer of the Management Stockholder’s primary workplace by more than
thirty-five (35) miles from the Company’s offices in Princeton, New Jersey, (E)
any failure by the Company to pay when due any payment owed to the Management
Stockholder within 15 calendar days after the date such payment becomes due or
(F) failure of any successor to the Company (whether direct or indirect and
whether by merger, acquisition, consolidation or otherwise) to assume in a
writing delivered to the Management Stockholder, upon the assignee becoming
such, the obligations of the Company hereunder; provided that either of the
events described in clauses (A) and (B) of this Section 8(c)(ii) shall
constitute Good Reason only if the Company fails to cure such event within 30
calendar days after receipt from the Management Stockholder of written notice of
the event which constitutes Good Reason; and provided, further, that “Good
Reason” shall cease to exist for an event on the 60th calendar day following the
later of its occurrence or the Management Stockholder’s knowledge thereof,
unless the Management Stockholder has given the Company written notice thereof
prior to such date.

 

22

--------------------------------------------------------------------------------


 

“Initial Investment Date” shall mean November 1, 2001.

 

“Investment Date” shall have the meaning set forth in Section 1(a) hereof.

 

“KKR” shall mean Kohlberg Kravis Roberts & Co. L.P.

 

“KKR Fund” shall have the meaning set forth in Section 1(a) hereof.

 

“Management Stockholder” shall have the meaning set forth in the introductory
paragraph.

 

“Management Stockholder Entities” shall mean the Management Stockholder, the
Management Stockholder’s Estate and the Management Stockholder’s Trust,
collectively.

 

“Management Stockholder’s Estate” shall mean the conservators, guardians,
executors, administrators, testamentary trustees, legatees or beneficiaries of
the Management Stockholder.

 

“Management Stockholder’s Trust” shall mean a limited partnership, limited
liability company, trust or custodianship, the beneficiaries of which may
include only the Management Stockholder, his spouse (or ex-spouse) or his lineal
descendants (including adopted) or, if at any time after any such transfer there
shall be no then living spouse or lineal descendants, then to the ultimate
beneficiaries of any such limited partnership, limited liability company, trust
or custodianship or to the estate of a deceased beneficiary.

 

“Maximum Repurchase Amount” shall have the meaning set forth in Section 11(a)
hereof.

 

“New Time Option” shall have the meaning set forth in the sixth “whereas”
paragraph.

 

“New Time Option Stock” shall have the meaning set forth in Section 2(a) hereof.

 

“New Stock” shall mean collectively the Purchased Stock and the New
Time/Performance Option Stock.

 

“New Time/Performance Option” shall have the meaning set forth in the sixth
“whereas” paragraph.

 

“New Time/Performance Option Stock” shall have the meaning set forth in Section
2(a) hereof.

 

“Notice” shall have the meaning set forth in Section 10(b) hereof.

 

“Offeror” shall have the meaning set forth in Section 4 hereof.

 

“Old Option Plan” shall have the meaning set forth in the second “whereas”
paragraph.

 

“Options” shall have the meaning set forth in the sixth “whereas” paragraph.

 

23

--------------------------------------------------------------------------------


 

“Option Excess Price” shall mean the aggregate amount paid by the Company in
respect of Exercisable Option Shares pursuant to Section 5 or 6, as applicable.

 

“Option Exercise Price” shall mean the exercise price of the shares of Common
Stock covered by the applicable Option.

 

 “Option Plan” shall mean the Amended and Restated 2003 Stock Purchase and
Option Plan of Rockwood Holdings, Inc. and its Subsidiaries.

 

“Option Stock” shall have the meaning set forth in Section 2(a) hereof.

 

“Other Management Stockholders” shall have the meaning set forth in the first
whereas paragraph.

 

“Other Management Stockholders’ Agreements” shall have the meaning set forth in
the first “whereas” paragraph.

 

“Parties” shall have the meaning set forth in the introductory paragraph.

 

“Permanent Disability” shall mean a determination, made at the request of the
Management Stockholder or upon the reasonable request of the Company set forth
in a notice to the Management Stockholder, by a physician selected by the
Company and the Management Stockholder, that the Management Stockholder is
unable to perform his duties as an employee of the Company or its subsidiaries
and in all reasonable medical likelihood such inability will continue for a
period in excess of 180 calendar days.

 

“Person” shall mean “person,” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act.

 

“Prime Rate” shall have the meaning set forth in Section 5(d) hereof.

 

“Proposed Registration” shall have the meaning set forth in Section 10(b)
hereof.

 

“Public Offering” shall mean the sale of shares of Common Stock to the public
subsequent to the date hereof pursuant to a registration statement under the Act
which has been declared effective by the SEC (other than a registration
statement on Form S-4, Form S-8 or any other similar forms).

 

“Purchased Stock” shall have the meaning set forth in Section 1(a) hereof.

 

“Put Notice” shall have the meaning set forth in Section 5(b) hereof.

 

“Put Period” shall have the meaning set forth in Section 5(a) hereof.

 

“Qualified Public Offering” shall mean a Public Offering which results in an
active trading market of 35% or more of the Common Stock.

 

“Registration Rights Agreement” shall mean that registration rights agreement,
dated as of November 20, 2000, among the Company, KKR 1996 Fund L.P., KKR
Partners II, L.P. and

 

24

--------------------------------------------------------------------------------


 

KKR Millennium Fund, L.P., as the same may be amended, modified or supplemented
from time to time.

 

“Repurchase Calculation Date” shall mean the last calendar day of the month
preceding the later of (i) the month in which the event giving rise to the right
to repurchase occurs and (ii) the month in which the Repurchase Eligibility Date
occurs.

 

“Repurchase Eligibility Date” shall have the meaning set forth in Section 5(c)
hereof.

 

“Repurchase Price” shall mean the amount to be paid in respect of the Stock to
be purchased by the Company pursuant to Section 5(a), Section 6(a), 6(b), 6(c)
or 6(d), as applicable.

 

“Request” shall have the meaning set forth in Section 10(b) hereof.

 

“Restricted Group” shall mean, collectively, the Company, its subsidiaries, the
KKR Fund and their respective affiliates.

 

“Restricted Stock Unit” shall have the meaning set forth in the fourth “whereas”
paragraph.

 

“Restricted Stock Unit Award Agreement” shall have the meaning set forth in the
fourth “whereas” paragraph.

 

“Rule 405 Affiliate” shall mean an affiliate of the Company as defined under
Rule 405 of the rules and regulations promulgated under the Securities Act of
1933, as amended.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Section 6(a) Call Event” shall have the meaning set forth in Section 6(a)
hereof.

 

“Section 6(b) Call Event” shall have the meaning set forth in Section 6(b)
hereof.

 

“Section 6(c) Call Event” shall have the meaning set forth in Section 6(c)
hereof.

 

“Section 6(d) Call Event” shall have the meaning set forth in Section 6(d)
hereof.

 

“Stock” shall mean collectively the Existing Stock, the New Stock, the New Time
Option Stock and any other shares of Common Stock otherwise acquired and/or held
by the Management Stockholder Entities.

 

“Stock Option Agreement” shall mean any of the Time/Performance Stock Option
Agreement, the Time Stock Option Agreement, or the Existing Stock Option
Agreement, as amended as of the Investment Date, as applicable.

 

“Stock Options” shall have the meaning set forth in Section 8 hereof.

 

“Stock Sale” shall mean sale of Common Stock by the Company, KKR or an affiliate
of KKR to a third party.

 

25

--------------------------------------------------------------------------------


 

“Third Party Offer” shall have the meaning set forth in Section 4(a) hereof.

 

“Time Stock Option Agreement” shall have the meaning set forth in Section 1(b).

 

“Time/Performance Stock Option Agreement” shall have the meaning set forth in
Section 1(b) hereof.

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

ROCKWOOD HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Thomas J. Riordan

 

 

 

Name: Thomas J. Riordan

 

 

Title: Vice President, Law & Administration

 

 

 

 

 

MANAGEMENT STOCKHOLDER:

 

 

 

 

 

/s/ Seifollah Ghasemi

 

 

Name: Seifollah Ghasemi

 

 

 

 

 

ADDRESS:

 

 

 

c/o Rockwood Holdings, Inc.
100 Overlook Center
Princeton, NJ  08540

 

27

--------------------------------------------------------------------------------